Exhibit 10.1

 

EXECUTION VERSION

 

Picture 1 [cvs20170630ex101b6eb7e001.jpg]

364-DAY CREDIT AGREEMENT

by and among

CVS HEALTH CORPORATION,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A., and WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents,

and

THE BANK OF NEW YORK MELLON,

as Administrative Agent

--------------------------------------------------------------------------------

Dated as of May 18, 2017

--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

BARCLAYS BANK PLC,

and

JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers

THE BANK OF NEW YORK MELLON,

BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

Prepared by:

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104-3300

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

1.

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION


1

 

1.1    Definitions


1

 

1.2    Principles of Construction


19

 

 

 

2.

AMOUNT AND TERMS OF LOANS


21

 

2.1    Revolving Credit Loans


21

 

2.2    Term-out Option


21

 

2.3    Notice of Borrowing Revolving Credit Loans


22

 

2.4    Competitive Bid Loans and Procedure


22

 

2.5    Use of Proceeds


25

 

2.6    Termination, Reduction or Increase of Commitments


25

 

2.7    Prepayments of Loans


27

 

2.8    Reserved


27

 

2.9    Reserved


27

 

2.10  Reserved


27

 

2.11  Notes


27

 

2.12  Extension of Commitment Termination Date


28

 

2.13  Defaulting Lenders


29

 

 

 

3.

PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES


30

 

3.1    Disbursement of the Proceeds of the Loans


30

 

3.2    Payments


31

 

3.3    Conversions; Other Matters


32

 

3.4    Interest Rates and Payment Dates


33

 

3.5    Indemnification for Loss


34

 

3.6    Reimbursement for Costs, Etc.


35

 

3.7    Illegality of Funding


36

 

3.8    Option to Fund; Substituted Interest Rate


36

 

3.9    Certificates of Payment and Reimbursement


37

 

3.10  Taxes; Net Payments


37

 

3.11  Facility Fees


41

 

3.12  Reserved


41

 

3.13  Replacement of Lender


41

 

 

 

4.

REPRESENTATIONS AND WARRANTIES


42

 

4.1    Existence and Power


42

 

4.2    Authority; EEA Financial Institution


43

 

4.3    Binding Agreement


43

 

4.4    Litigation


43

 

4.5    No Conflicting Agreements


43

 

4.6    Taxes


44

 

4.7    Compliance with Applicable Laws; Filings


44

 

 



CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

4.8    Governmental Regulations


44

 

4.9    Federal Reserve Regulations; Use of Proceeds


44

 

4.10  No Misrepresentation


45

 

4.11  Plans


45

 

4.12  Environmental Matters


45

 

4.13  Financial Statements


46

 

4.14  Anti-Corruption Laws and Sanctions


46

 

 

 

5.

CONDITIONS TO EFFECTIVENESS


47

 

5.1    Agreement


47

 

5.2    Notes


47

 

5.3    Corporate Action


47

 

5.4    Opinion of Counsel to the Borrower


47

 

5.5    Reserved.


47

 

5.6    No Default and Representations and Warranties


47

 

5.7    Fees


48

 

5.8    Due Diligence; “Know Your Customer”


48

 

 

 

6.

CONDITIONS OF LENDING - ALL LOANS


48

 

6.1    Compliance


48

 

6.2    Requests


48

 

 

 

7.

AFFIRMATIVE COVENANTS


48

 

7.1    Legal Existence


48

 

7.2    Taxes


49

 

7.3    Insurance


49

 

7.4    Performance of Obligations


49

 

7.5    Condition of Property


49

 

7.6    Observance of Legal Requirements


49

 

7.7    Financial Statements and Other Information


50

 

7.8    Records


51

 

7.9    Authorizations


52

 

 

 

8.

NEGATIVE COVENANTS


52

 

8.1    Subsidiary Indebtedness


52

 

8.2    Liens


52

 

8.3    Dispositions


53

 

8.4    Merger or Consolidation, Etc.


53

 

8.5    Acquisitions


53

 

8.6    Restricted Payments


53

 

8.7    Limitation on Upstream Dividends by Subsidiaries


54

 

8.8    Limitation on Negative Pledges


54

 

8.9    Ratio of Consolidated Indebtedness to Total Capitalization


55

 





(ii)

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



9.

DEFAULT


55

 

9.1    Events of Default


55

 

9.2    Remedies


57

 

 

 

10.

AGENT


58

 

10.1  Appointment and Authority


58

 

10.2  Rights as a Lender


58

 

10.3  Exculpatory Provisions


59

 

10.4  Reliance by Administrative Agent


59

 

10.5  Delegation of Duties


60

 

10.6  Resignation of Administrative Agent


60

 

10.7  Non-Reliance on Administrative Agent and Other Credit Parties


61

 

10.8  No Other Duties, etc.


61

 

 

 

11.

OTHER PROVISIONS


61

 

11.1  Amendments, Waivers, Etc.


61

 

11.2  Notices


62

 

11.3  No Waiver; Cumulative Remedies


65

 

11.4  Survival of Representations and Warranties


65

 

11.5  Payment of Expenses; Indemnified Liabilities


65

 

11.6  Lending Offices


66

 

11.7  Successors and Assigns


66

 

11.8  Counterparts; Electronic Execution of Assignments


69

 

11.9  Set-off and Sharing of Payments


70

 

11.10 Indemnity


71

 

11.11 Governing Law


72

 

11.12 Severability


72

 

11.13 Integration


73

 

11.14 Treatment of Certain Information


73

 

11.15 Acknowledgments


73

 

11.16 Consent to Jurisdiction


74

 

11.17 Service of Process


74

 

11.18 No Limitation on Service or Suit


74

 

11.19 WAIVER OF TRIAL BY JURY


74

 

11.20 Patriot Act Notice


75

 

11.21 No Fiduciary Duty


75

 

11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions


75

 





(iii)

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



EXHIBITS

Exhibit

A

List of Commitments

Exhibit

B

Form of Note

Exhibit

C

Form of Borrowing Request

Exhibit

D-1

Form of Opinion of Counsel to the Borrower

Exhibit

D-2

Form of Opinion of Special Counsel to the Borrower

Exhibit

E

Form of Assignment and Assumption

Exhibit

F

Form of Competitive Bid Request

Exhibit

G

Form of Invitation to Bid

Exhibit

H

Form of Competitive Bid

Exhibit

I

Form of Competitive Bid Accept/Reject Letter

Exhibit

J

[reserved]

Exhibit

K

Form of Commitment Increase Supplement

 

 



(iv)

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



364-DAY CREDIT AGREEMENT, dated as of May 18, 2017, by and among CVS HEALTH
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party hereto
from time to time (each a “Lender” and, collectively, the “Lenders”), BANK OF
AMERICA, N.A.  (“BofA”) and WELLS FARGO BANK, N.A.  (“Wells Fargo”) as
co-syndication agents (in such capacity, each a “Co-Syndication Agent” and,
collectively, the “Co-Syndication Agents”), BARCLAYS BANK PLC (“Barclays”)  and
JPMORGAN CHASE BANK, N.A.,  (“JPMC”),  as co-documentation agents (in such
capacity, each a  “Co-Documentation Agent” and, collectively, the
 “Co-Documentation Agents”), and THE BANK OF NEW YORK MELLON (“BNY Mellon”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

1.         DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1       Definitions

When used in any Loan Document (as defined below), each of the following terms
shall have the meaning ascribed thereto unless the context otherwise
specifically requires:

“ABR Advances”: the Revolving Credit Loans (or any portions thereof) at such
time as they (or such portions) are made or are being maintained at a rate of
interest based upon the Alternate Base Rate.

“Accumulated Funding Deficiency”: as defined in Section 304 of ERISA.

“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever, of (a) stock of, or other equity
securities of, any other Person if, immediately thereafter, such other Person
would be either a consolidated subsidiary of such Person or otherwise under the
control of such Person, or (b) any business, going concern or division or
segment thereof, or all or substantially all of the assets thereof; provided
that no redemption, retirement, purchase or acquisition by any Person of the
stock or other equity securities of such Person shall be deemed to constitute an
Acquisition.

“Administrative Agent”: as defined in the preamble.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Advance”: as defined in Section 3.8(b).

“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly-owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person.  The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement.  The Aggregate Commitment Amount
on the Effective Date is $1,000,000,000.

“Aggregate Credit Exposure”: at any time, the sum at such time of (a) the
aggregate Committed Credit Exposure of the Lenders at such time and (b) the
aggregate outstanding principal balance of all Competitive Bid Loans at such
time.

“Agreement”: this 364-Day Credit Agreement, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(i) the BNY Mellon Rate in effect on such day; (ii) the sum of (a) 1/2 of 1% per
annum and (b) the Federal Funds Effective Rate in effect on such day; and (iii)
the sum of (a) 1% per annum and (b) the One Month LIBOR Rate in effect on such
day.  The Alternate Base Rate shall change as and when the greatest of the
foregoing rates shall change.  Any change in the Alternate Base Rate shall
become effective as of the opening of business on the day specified in the
public announcement of such change.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (i) with respect to the unpaid principal balance of ABR
Advances, the applicable percentage set forth below in the column entitled “ABR
Advances”, (ii) with respect to the unpaid principal balance of Eurodollar
Advances, the applicable percentage set forth below in the column entitled
“Eurodollar Advances”, and (iii) with respect to the Facility Fee, the
applicable percentage set forth below in the column entitled “Facility Fee”, in
each case opposite the applicable Pricing Level:

Pricing Level

ABR
Advances

Eurodollar
Advances

Facility
Fee   

Pricing Level I

0.000%

0.825%

0.050%

Pricing Level II

0.000%

0.940%

0.060%

Pricing Level III

0.045%

1.045%

0.080%

Pricing Level IV

0.150%

1.150%

0.100%

Pricing Level V

0.375%

1.375%

0.125%

Pricing Level VI

0.575%

1.575%

0.175%

 

Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of a notice pursuant to Section 7.7(d).  Increases in the Applicable
Margin resulting from a change in Pricing Level shall become effective on the
effective date of any downgrade or withdrawal in the rating by Moody’s or S&P of
the senior unsecured long term debt rating of the Borrower.





2

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.7(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays”: as defined in the preamble.

“BNY Mellon”: as defined in the preamble.

“BNY Mellon Rate”: a rate of interest per annum equal to the rate of interest
publicly announced in New York City by BNY Mellon from time to time as its prime
commercial lending rate, such rate to be adjusted automatically (without notice)
on the effective date of any change in such publicly announced rate.

“BofA”: as defined in the preamble.

“Borrower”: as defined in the preamble.

“Borrower Materials”: as defined in Section 7.7.

“Borrowing Date”: (i) in respect of Revolving Credit Loans, any Domestic
Business Day or Eurodollar Business Day, as the case may be, on which the
Lenders shall make Revolving Credit Loans pursuant to a Borrowing Request, and
(ii) in respect of Competitive Bid Loans, any Domestic Business Day on which a
Lender shall make a Competitive Bid Loan pursuant to a Competitive Bid Request.

“Borrowing Request”: a request for Revolving Credit Loans in the form of Exhibit
C.

“Change of Control”: any of the following:

(i)       any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (a) shall have or acquire
beneficial ownership of securities having 35% or more of the ordinary voting
power of the Borrower or (b) shall possess,





3

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



directly or indirectly, the power to direct or cause the direction of the
management and policies of the Borrower, whether through the ownership of voting
securities, by contract or otherwise; or

(ii)       the Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.

“Co-Documentation Agent” and “Co-Documentation Agents”: as defined in the
preamble.

“Co-Syndication Agent” and “Co-Syndication Agents”: as defined in the preamble.

“Commitment”: in respect of any Lender, such Lender’s undertaking to make
Revolving Credit Loans, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not to exceed the Commitment Amount of
such Lender.

“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “Commitment Amount” in
Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 11.7 on or prior to such time, as the
same may be adjusted from time to time pursuant to Section 2.6 and Section 11.7.

“Commitment Increase Supplement”: a Commitment Increase Supplement substantially
in the form of Exhibit K.  

“Commitment Percentage”:  at any time and with respect to any Lender, a fraction
the numerator of which is such Lender’s Commitment Amount at such time, and the
denominator of which is the Aggregate Commitment Amount at such time,  provided
that in the event the Commitments shall have expired or otherwise terminated or
been terminated, then Commitment Percentage shall be determined immediately
prior thereto.

“Commitment Period”: the period commencing on the Effective Date and ending on
the Commitment Termination Date, or on such earlier date as all of the
Commitments shall have been terminated in accordance with the terms hereof.

“Commitment Termination Date”: the earlier of (i) May 17, 2018 (subject to
extension as provided in Section 2.12) and (ii) the date on which the Loans
shall become due and payable, whether by acceleration, notice of intention to
prepay or otherwise.

“Committed Credit Exposure”: with respect to any Lender at any time, the sum at
such time of the outstanding principal balance of such Lender’s Revolving Credit
Loans.

“Compensatory Interest Payment”: as defined in Section 3.4(c).

“Competitive Bid”: an offer by a Lender, in the form of Exhibit H, to make one
or more Competitive Bid Loans.





4

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Competitive Bid Accept/Reject Letter”: a notification made by the Borrower
pursuant to Section 2.4(d) in the form of Exhibit I.

“Competitive Bid Loan”: as defined in Section 2.4(a). 

“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.4(b), the fixed rate of interest (which shall be expressed in the form
of a decimal to no more than four decimal places) offered by such Lender with
respect thereto.

“Competitive Bid Request”: a request by the Borrower, in the form of Exhibit F,
for Competitive Bids.

“Competitive Interest Period”: as to any Competitive Bid Loan, the period
commencing on the date of such Competitive Bid Loan and ending on the date
requested in the Competitive Bid Request with respect thereto, which shall not
be earlier than 3 days after the date of such Competitive Bid Loan or later than
180 days after the date of such Competitive Bid Loan; provided that if any
Competitive Interest Period would end on a day other than a Domestic Business
Day, such Competitive Interest Period shall be extended to the next succeeding
Domestic Business Day, unless such next succeeding Domestic Business Day would
be a date on or after the Commitment Termination Date, in which case such
Competitive Interest Period shall end on the next preceding Domestic Business
Day.  Interest shall accrue from and including the first day of a Competitive
Interest Period to but excluding the last day of such Competitive Interest
Period.

“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.

“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property; provided that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.

“Continuing Director”: any member of the board of directors of the Borrower (i)
who is a member of that board of directors on the Effective Date, (ii) who was
nominated for





5

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



election by the board of directors a majority of whom were directors on the
Effective Date or (iii) whose election or nomination for election was approved
by one or more of such directors.

“Control Person”: as defined in Section 3.6.

“Convert”,  “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.3 of one Type of Revolving Credit Loan into the other Type
of Revolving Credit Loan.

“Costs”: as defined in Section 3.6.

“Co-Syndication Agent” and “Co-Syndication Agents”: as defined in the preamble.

“Credit Exposure”: with respect to any Lender at any time, the sum at such time
of (a) the Committed Credit Exposure of such Lender at such time and (b) the
outstanding principal balance of all Competitive Bid Loans of such Lender at
such time.

“Credit Parties”: the Administrative Agent and the Lenders.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans within two Domestic
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) notified the Borrower or any Credit Party in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) failed, two Domestic Business Days after
written request by the Administrative Agent (based on the reasonable belief that
it may not fulfill its funding obligation), to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans; provided that such Lender shall cease to be a Defaulting Lender under
this clause (c) upon receipt by the Administrative Agent of such confirmation,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two Domestic
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) becomes or is insolvent or has a parent company that has become or is
insolvent, (ii) becomes the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, interim receiver, receiver and manager, administrator,
liquidator, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the





6

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



subject of a bankruptcy or insolvency proceeding, or has had a receiver, interim
receiver, receiver and manager, administrator, liquidator, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iii) becomes, or has a parent company that becomes, the subject
of a Bail-in Action, provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Lender.

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:

(a)       the stock of, or other equity interests of, any other Person,

(b)       any business, operating entity, division or segment thereof, or

(c)       any other Property of such Person, other than (i) the sale of
inventory (other than in connection with bulk transfers), (ii) the disposition
of equipment and (iii) the sale of cash investments.

“Dividend Restrictions”: as defined in Section 8.7.

“Dollar” or “$”: lawful currency of the United States of America.

“Domestic Business Day”: any day other than a Saturday, Sunday or a day which in
New York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental action to close.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: as defined in Section 5.





7

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Eligible Assignee”: a Person that is a permitted assignee under Section 11.7(b)
that has received the consent of each party whose consent is required under
Section 11.7(b).

“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability”: as to any Person, any statutory, common law or
equitable liability, contingent or otherwise (including any liability for
damages, costs of environmental investigation, sampling or remediation, fines,
penalties or indemnities), of such Person directly or indirectly resulting from
or based upon (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment, discharge or disposal of any
Hazardous Materials, (iii) exposure to any Hazardous Materials, (iv) the release
or threatened release of any Hazardous Materials into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code, Sections
414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
with respect to a Pension Plan (other than an event for which the 30-day notice
period is waived); (b) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Internal Revenue Code or Sections 303, 304 or
305 of ERISA; (c) the filing pursuant to the Internal Revenue Code or ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by the Borrower, any Subsidiary or an ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower, any Subsidiary or an
ERISA Affiliate; (e) the receipt by the Borrower, any Subsidiary or an ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan;  (f) the incurrence by the Borrower, any Subsidiary or an
ERISA Affiliate of any liability with respect to the withdrawal or partial





8

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



withdrawal from any Pension Plan or Multiemployer Plan; (g) any limits under
Section 436 of the Internal Revenue Code become applicable; or (h) any failure
to make any payment required by Section 430(j) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurodollar Advance”: a portion of the Revolving Credit Loans selected by the
Borrower to bear interest during a Eurodollar Interest Period selected by the
Borrower at a rate per annum based upon a Eurodollar Rate determined with
reference to such Eurodollar Interest Period, all pursuant to and in accordance
with Section 2.1 or Section 3.3.

“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.

“Eurodollar Interest Period”: the period commencing on any Eurodollar Business
Day selected by the Borrower in accordance with Section 2.3 or Section 3.3 and
ending one, two, three or six months thereafter, as selected by the Borrower in
accordance with either such Sections, subject to the following:

(i)       if any Eurodollar Interest Period would otherwise end on a day which
is not a Eurodollar Business Day, such Eurodollar Interest Period shall be
extended to the immediately succeeding Eurodollar Business Day unless the result
of such extension would be to carry the end of such Eurodollar Interest Period
into another calendar month, in which event such Eurodollar Interest Period
shall end on the Eurodollar Business Day immediately preceding such day; and

(ii)       if any Eurodollar Interest Period shall begin on the last Eurodollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Eurodollar Interest
Period), such Eurodollar Interest Period shall end on the last Eurodollar
Business Day of such latter calendar month.

“Eurodollar Rate”: with respect to any Eurodollar Advance or any ABR Advance, to
the extent such ABR Advance is based on the Eurodollar Rate, for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Event of Default”: any of the events specified in Section 9.1,  provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder or any other Loan Document, (a) Taxes imposed on or
measured by its net income (however denominated), and franchise Taxes, in each
case, (i) imposed on it by the jurisdiction (or any political subdivision
thereof) under the laws of which it is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is





9

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



located, or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
imposed by the United States of America or that are Other Connection Taxes,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 3.13), any withholding Tax that (i) is imposed on amounts
payable to such Lender at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.10, or (ii) is
attributable to such Lender’s failure or inability (other than as a result of a
Regulatory Change, except for a Regulatory Change relating to the implementation
of FATCA) to comply with Section 3.10 and (d) any Taxes imposed under FATCA.

“Existing Commitment Termination Date”: as defined in Section 2.12(a).

“Existing 2014 Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of July 24, 2014, by and among the Borrower, the lenders
party thereto from time to time, Barclays and JPMC, as co-syndication agents,
BofA and Wells Fargo, as co-documentation agents, and BNY Mellon, as
administrative agent, as the same may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.

“Existing 2015 Credit Agreement”: the Credit Agreement, dated as of July 1,
2015, by and among the Borrower, the lenders party thereto from time to time,
Barclays and JPMC, as co-syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as the same
may be amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Existing 2017 Credit Agreement”: the Credit Agreement, dated as of May 18,
2017, by and among the Borrower, the lenders party thereto from time to time,
Barclays and JPMC, as co-syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as the same
may be amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Expiration Date”: the first date, occurring on or after the date the
Commitments shall have terminated or been terminated in accordance herewith,
upon which there shall be no Loans outstanding.

“Extension Date”: as defined in Section 2.12(a).

“Extension Request”: as defined in Section 2.12(a).

“Facility Fee”: as defined in Section 3.11.

“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any applicable
intergovernmental agreements with respect thereto, and any treaty, law,
regulations, or other official guidance enacted in any other jurisdiction
relating to such intergovernmental agreement.





10

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s (or, if such day is not a Domestic
Business Day, the immediately preceding Domestic Business Day) federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Domestic Business Day by the
Federal Reserve Bank of New York as the federal funds effective rate, or, if
such rate is not so published for any day which is a Domestic Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fees”: as defined in Section 3.2(a).

“Financial Statements”: as defined in Section 4.13.

“Foreign Lender”: any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, consistently applied; provided,
 however, that the accounting for operating leases and financing or capital
leases under GAAP as in effect on the Effective Date (including, without
limitation, Accounting Standards Codification 840) shall apply for determining
compliance with the provisions of this Agreement.

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court, arbitrator, regulatory body
or central bank (including any supra-national bodies such as the European Union
or the European Central Bank).

“Hazardous Materials”: all ignitable, explosive, reactive, corrosive or
radioactive substances or wastes and all hazardous or toxic materials,
substances, chemicals, wastes or other pollutants, including but not limited to
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes,
hazardous biological agents, hazardous pharmaceutical substances and all other
materials, substances, chemicals, wastes, contaminants or pollutants of any
nature that are now or hereafter regulated pursuant to any Environmental Law, or
are now or hereafter defined, listed or classified as a hazardous or toxic
material, substance, chemical, waste, contaminant or pollutant in any
Environmental Law.

“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement.





11

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Impacted Interest Period”: has the meaning assigned to it in the definition of
“LIBO Rate”.

“Increasing Lender”: as defined in Section 2.6(d).

“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit (excluding for purposes of Section 8.1 and
Section 8.9 letters of credit obtained in the ordinary course of business by the
Borrower or any Subsidiary) issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer thereof in respect of such issuer’s payment of such
drafts, (e) that portion of any obligation of such Person, as lessee, which in
accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a) - (e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non-consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a) - (f) above; provided that,
for purposes of this definition, Indebtedness shall not include Intercompany
Debt and obligations in respect of interest rate caps, collars, exchanges, swaps
or other, similar agreements.

“Indemnified Amount”: as defined in Section 11.10(b).

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnified Person”: as defined in Section 11.10(a).

“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.

“Information”: as defined in Section 11.14(b).

“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (i) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles, (ii)
organizational and development costs, (iii) deferred charges (other than prepaid
items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and (iv)
unamortized debt discount and expense, less unamortized premium.

“Intercompany Debt”: (i) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (ii) Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.





12

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Intercompany Disposition”: a Disposition by the Borrower or any of the
Subsidiaries of the Borrower to the Borrower or to any of the other Subsidiaries
of the Borrower.

“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Eurodollar Advance in respect of which the Borrower has
selected a Eurodollar Interest Period of one, two or three months, the last day
of such Eurodollar Interest Period, (iii) as to any Competitive Bid Loan in
respect of which the Borrower has selected a Competitive Interest Period of 90
days or less, the last day of such Competitive Interest Period and (iv) as to
any Eurodollar Advance or Competitive Bid Loan in respect of which the Borrower
has selected an Interest Period greater than three months or 90 days, as the
case may be, the last day of the third month or the 90th day, as the case may
be, of such Interest Period and the last day of such Interest Period.

“Interest Period”: a Eurodollar Interest Period or a Competitive Interest
Period, as the case may be.

“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“Interpolated Rate”:  in relation to determining the applicable LIBO Screen
Rate, the rate which results from interpolating on a linear basis
between:       

(a)       the LIBO Screen Rate for the longest period (for which the LIBO Screen
Rate is available) which is shorter than the Impacted Interest Period of the
applicable Eurodollar Advance; and

(b)       the LIBO Screen Rate for the shortest period (for which that LIBO
Screen Rate is available) which is longer than the Impacted Interest Period of
such Eurodollar Advance,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period; provided that in the event
either of the two foregoing LIBO Screen Rates is not available at such time,
then the “Interpolated Rate” with respect to such Eurodollar Advance for such
Interest Period shall be the average of rates at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered to
major banks in the London interbank market by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Eurodollar Business Days
prior to the commencement of such Interest Period.

“Joint Bookrunners”: BNY Mellon, ML, Barclays, JPMC and WFS.

“Joint Lead Arrangers”: BNY Mellon, Barclays and JPMC.

“JPMC”: as defined in the preamble.





13

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Lender” and “Lenders”: as defined in the preamble.

“LIBO Rate”: with respect to any Eurodollar Advance for any Interest Period, the
rate per annum equal to the ICE Benchmark Administration Limited LIBOR Rate (or
such successor thereto if the ICE Benchmark Administration Limited is no longer
making such a rate available) appearing on the applicable Bloomberg screen (or
other commercially available source as designated by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Eurodollar Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period (in each case, the “LIBO Screen
Rate”);  provided that (i) if the LIBO Screen Rate shall be less than zero, the
LIBO Rate shall be deemed to be zero for the purposes of this Agreement, and
(ii) if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided that if any Interpolated Rate shall be less than
zero, such Interpolated Rate shall be deemed to be zero for purposes of this
Agreement.

“LIBO Screen Rate”: has the meaning assigned to it in the definition of “LIBO
Rate”.

“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

“Loan”: a Revolving Credit Loan or a Competitive Bid Loan, as the case may be.

“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any.

“Loans”: the Revolving Credit Loans and the Competitive Bid Loans.

“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (i) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent or any Lender
to enforce the Loan Documents.

“ML”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.





14

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, less, without duplication (i) all current liabilities (due
within one year) as shown on such balance sheet and (ii) Intangible Assets and
liabilities relating thereto.

“New Lender”: as defined in Section 2.6(d).

“Non-Extending Lender”: as defined in Section 2.12(b).

“Note”: with respect to each Lender that has requested one in accordance with
Section 2.11, a promissory note evidencing such Lender’s Loans payable to the
order of such Lender (or, if required by such Lender, to such Lender and its
registered assigns), substantially in the form of Exhibit B.

“One Month LIBOR Rate”: with respect to any ABR Advance for any day, the rate
per annum equal to the ICE Benchmark Administration Limited LIBOR Rate (or such
successor thereto if the ICE Benchmark Administration Limited is no longer
making such a rate available) appearing on the applicable Bloomberg screen (or
other commercially available source as designated by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day (or, if such date is not a Eurodollar
Business Day, the immediately preceding Eurodollar Business Day), as the rate
for Dollar deposits with a maturity of approximately one month, provided that
(a) in the event the “One Month LIBOR Rate” is not otherwise available, then the
“One Month LIBOR Rate” with respect to such ABR Advance shall be the rate at
which Dollar deposits of $5,000,000 and for a maturity of approximately one
month are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day, and (b) in the event that the “One Month
LIBOR Rate” would otherwise be less than zero, such “One Month LIBOR Rate” shall
be deemed to be zero for purposes of this Agreement.

“Other Connection Taxes”: with respect to the Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or any other Loan Document, Taxes imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.13).





15

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Participant”: as defined in Section 11.7(d).

“Participant Register”: as defined in Section 11.7(d).

“Patriot Act”: as defined in Section 11.20.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question were, in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

“Platform”: as defined in Section 7.7.

“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.

“Pricing Level I”: any time when the senior unsecured  long term debt rating of
the Borrower by (x) S&P is A or higher or (y) Moody’s is A2 or higher.

“Pricing Level II”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is A- or higher or (y) Moody’s is A3 or higher and
(ii) Pricing Level I does not apply.

“Pricing Level III”: any time when (i) the senior unsecured long term debt
rating of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or
higher and (ii) neither Pricing Level I nor Pricing Level II applies.

“Pricing Level IV”: any time when (i) the senior unsecured  long term debt
rating of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is Baa2 or
higher and (ii) none of Pricing Level I, Pricing Level II or Pricing Level III
applies.

“Pricing Level V”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB- or higher or (y) Moody’s is Baa3 or higher
and (ii) none of Pricing Level I, Pricing Level II, Pricing Level III or Pricing
Level IV applies.

“Pricing Level VI”: any time when none of Pricing Level I, Pricing Level II,
Pricing Level III, Pricing Level IV or Pricing Level V applies.





16

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Notwithstanding each definition of Pricing Level set forth above, if at any time
the senior unsecured long term debt ratings of the Borrower by S&P and Moody’s
differ by more than one equivalent rating level, then the applicable Pricing
Level shall be determined based upon the lower such rating adjusted upwards to
the next higher rating level.

“Proceeding”: as defined in Section 11.10(a).

“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under Section
4975 of the Internal Revenue Code, Section 408 of ERISA or any applicable
administrative exemptions.

“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.

“Regulatory Change”: the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, implementation, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, in the case of each of clauses
(i) and (ii), shall be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued, but only if any such requirements are generally
applicable to (and for which reimbursement is generally being sought by the
Lenders in respect of) credit transactions similar to this transaction from
similarly situated borrowers (which are parties to credit or loan documentation
containing a provision similar to this definition), as determined by the Lenders
in their respective reasonable discretion.

“Register”: as defined in Section 11.7(c).

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replaced Lender”: as defined in Section 3.13.

“Replacement Lender”: as defined in Section 3.13.

“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts equal to or
more than 51% of the Aggregate Commitment Amount, and (b) at all other times,
Lenders having Credit Exposure equal to or more than 51% of the Aggregate Credit
Exposure. 





17

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“Restricted Payment”: with respect to any Person, any of the following, whether
direct or indirect: (a) the declaration or payment by such Person of any
dividend or distribution on any class of stock of such Person, other than a
dividend payable solely in shares of that class of stock to the holders of such
class, (b) the declaration or payment by such Person of any distribution on any
other type or class of equity interest or equity investment in such Person, and
(c) any redemption, retirement, purchase or acquisition of, or sinking fund or
other similar payment in respect of, any class of stock of, or other type or
class of equity interest or equity investment in, such Person.

“Restrictive Agreement”: as defined in Section 8.7.

“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in Section
2.1(a).

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“S&P”: Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., or any successor thereto.

“Special Counsel”: such counsel as the Administrative Agent may engage from time
to time.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System, as amended). Such reserve percentages shall include
those imposed pursuant to said Regulation D.  Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under said Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”: at any time and from time to time, any corporation, partnership,
limited liability company, joint venture or other business entity of which the
Borrower and/or any





18

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Subsidiary of the Borrower, directly or indirectly at such time, either (a) in
respect of a corporation, owns or controls more than 50% of the outstanding
stock having ordinary voting power to elect a majority of the board of directors
or similar managing body, irrespective of whether a class or classes shall or
might have voting power by reason of the happening of any contingency, or (b) in
respect of a partnership, limited liability company, joint venture or other
business entity, is entitled to share in more than 50% of the profits and
losses, however determined.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event”: with respect to any Pension Plan, (a) an ERISA Event, (b)
the termination of a Pension Plan under Section 4041(c) of ERISA, or the filing
of a notice of intent to terminate a Pension Plan under Section 4041(c) of
ERISA, or the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA (except an amendment made after such Pension Plan
satisfies the requirement for a standard termination under Section 4041(b) of
ERISA), (c) the institution of proceedings by the PBGC to terminate a Pension
Plan under Section 4042 of ERISA, or (d) the appointment of a trustee to
administer any Pension Plan under Section 4042 of ERISA.

“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.

“Type”: with respect to any Revolving Credit Loan, the characteristic of such
Loan as an ABR Advance or a Eurodollar Advance, each of which constitutes a Type
of Revolving Credit Loan.

“Unqualified Amount”: as defined in Section 3.4(c).

“Upstream Dividends”: as defined in Section 8.7(a).

“U.S. Lender”: as defined in Section 3.10(f).

“United States Tax Compliance Certificate”: as defined in Section 3.10(f)(iii).

“Wells Fargo”: as defined in the preamble.

“WFS”: Wells Fargo Securities, LLC.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2        Principles of Construction

(a)       All capitalized terms defined in this Agreement shall have the
meanings given to such capitalized terms herein when used in the other Loan
Documents or in any





19

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



certificate, opinion or other document made or delivered pursuant hereto or
thereto, unless otherwise expressly provided therein.

(b)       Unless otherwise expressly provided herein, the word “fiscal” when
used herein shall refer to the relevant fiscal period of the Borrower.  As used
in the Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of, and any accounting term
related thereto shall have the respective meaning given to it under, GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(c)       The words “hereof”,  “herein”,  “hereto” and “hereunder” and similar
words when used in each Loan Document shall refer to such Loan Document as a
whole and not to any particular provision of such Loan Document, and Section,
schedule and exhibit references contained therein shall refer to Sections
thereof or schedules or exhibits thereto unless otherwise expressly provided
therein.

(d)       All references herein to a time of day shall mean the then applicable
time in New York, New York, unless otherwise expressly provided herein.

(e)       Section headings have been inserted in the Loan Documents for
convenience only and shall not be construed to be a part thereof.  Unless the
context otherwise requires, words in the singular number include the plural, and
words in the plural include the singular.

(f)       Whenever in any Loan Document or in any certificate or other document
made or delivered pursuant thereto, the terms thereof require that a Person sign
or execute the same or refer to the same as having been so signed or executed,
such terms shall mean that the same shall be, or was, duly signed or executed by
(i) in respect of any Person that is a corporation, any duly authorized officer
thereof, and (ii) in respect of any other Person (other than an individual), any
analogous counterpart thereof.

(g)       The words “include” and “including”, when used in each Loan Document,
shall mean that the same shall be included “without limitation”, unless
otherwise specifically provided.





20

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



2.         AMOUNT AND TERMS OF LOANS

2.1       Revolving Credit Loans

(a)       Subject to the terms and conditions hereof, each Lender severally (and
not jointly) agrees to make loans in Dollars under this Agreement (each a
“Revolving Credit Loan” and, collectively with each other Revolving Credit Loan
of such Lender and/or with each Revolving Credit Loan of each other Lender, the
“Revolving Credit Loans”) to the Borrower from time to time during the
Commitment Period, during which period the Borrower may borrow, prepay and
reborrow in accordance with the provisions hereof.  Immediately after making
each Revolving Credit Loan and after giving effect to all Competitive Bid Loans
repaid on the same date, the Aggregate Credit Exposure will not exceed the
Aggregate Commitment Amount.  With respect to each Lender, at the time of the
making of any Revolving Credit Loan, the sum of (I) the principal amount of such
Lender’s Revolving Credit Loan constituting a part of the Revolving Credit Loans
to be made and (II) the aggregate principal balance of all other Revolving
Credit Loans (exclusive of Revolving Credit Loans which are repaid with the
proceeds of, and simultaneously with the incidence of, the Revolving Credit
Loans to be made) then outstanding from such Lender, will not exceed the
Commitment of such Lender at such time.  At the option of the Borrower,
indicated in a Borrowing Request, Revolving Credit Loans may be made as ABR
Advances or Eurodollar Advances.

(b)       The aggregate outstanding principal balance of all Revolving Credit
Loans shall be due and payable on the Commitment Termination Date (subject to
Section 2.2) or on such earlier date upon which all of the Commitments shall
have been terminated in accordance with Section 2.6.

2.2       Term-out Option

The Borrower may, upon not less than 10 days’ (and not  more than 60 days’)
notice to the Administrative Agent, elect to convert all of the Loans
outstanding on the Commitment Termination Date in effect at such time into “term
loans” in which case the outstanding Loans shall not be due on the Commitment
Termination Date and shall instead be due and payable on the first anniversary
of the Commitment Termination Date, with the effect that, notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, all
references in this Agreement and each other Loan Document to the Commitment
Termination Date (other than as set forth in this Section 2.2 or Section 2.1)
shall thereafter be deemed to refer to the date that is the first anniversary of
the Commitment Termination Date; provided that (a) the Borrower shall have
delivered an officer’s certificate on the Commitment Termination Date certifying
that the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the Commitment Termination Date
(provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on the
Commitment Termination Date), except those which are expressly specified to be
made as of an earlier date, (b) no Default shall have occurred and be
continuing, and (c) the Borrower shall have paid to the Administrative Agent for
the account of the Lenders a fee in the amount equal to (i) 0.75% multiplied by
(ii) the aggregate outstanding principal amount of all Loans so converted. All





21

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Loans converted into “term loans” pursuant to this Section 2.2 shall continue to
constitute Loans under this Agreement and the other Loan Documents except that
the Borrower may not reborrow such Loans pursuant to Section 2.1 after all or
any portion of such Loans have been prepaid pursuant to Section 2.7 and no new
Loans may be borrowed on or after the Commitment Termination Date.

2.3       Notice of Borrowing Revolving Credit Loans

The Borrower agrees to notify the Administrative Agent, which notification shall
be irrevocable, no later than (a) 12:00 Noon on the proposed Borrowing Date in
the case of Revolving Credit Loans to consist of ABR Advances and (b) 12:00 Noon
at least three Eurodollar Business Days prior to the proposed Borrowing Date in
the case of Revolving Credit Loans to consist of Eurodollar Advances.  Each such
notice shall specify (i) the aggregate amount requested to be borrowed under the
Commitments, (ii) the proposed Borrowing Date, (iii) whether a borrowing of
Revolving Credit Loans is to be made as an ABR Advance, one or more Eurodollar
Advances, or both, and the amount of each thereof, and (iv) the Eurodollar
Interest Period for each such Eurodollar Advance.  Each such notice shall be
promptly confirmed by delivery to the Administrative Agent of a Borrowing
Request.  Each Eurodollar Advance to be made on a Borrowing Date, when
aggregated with all amounts to be Converted to Eurodollar Advances on such date
and having the same Interest Period as such Eurodollar Advance, shall equal no
less than $10,000,000, or an integral multiple of $1,000,000 in excess
thereof.  Each ABR Advance made on each Borrowing Date shall equal no less than
$5,000,000 or an integral multiple of $500,000 in excess thereof.  The
Administrative Agent shall promptly notify each Lender (by telephone or
otherwise, such notification to be confirmed by fax, email or other writing) of
each such Borrowing Request.  Subject to its receipt of each such notice from
the Administrative Agent and subject to the terms and conditions hereof, each
Lender shall make immediately available funds available to the Administrative
Agent at the address therefor set forth in Section 11.2 not later than 1:00
P.M.  on each Borrowing Date in an amount equal to such Lender’s Commitment
Percentage of the Revolving Credit Loans requested by the Borrower on such
Borrowing Date.

2.4       Competitive Bid Loans and Procedure

(a)       Subject to the terms and conditions hereof, the Borrower may request
competitive bid loans in Dollars under this Agreement (each a “Competitive Bid
Loan”) during the Commitment Period.  In order to request Competitive Bids, the
Borrower shall deliver by hand, fax or email to the Administrative Agent a duly
completed and executed Competitive Bid Request not later than 12:00 Noon, one
Domestic Business Day before the proposed Borrowing Date therefor.  A
Competitive Bid Request that does not conform substantially to the format of
Exhibit F may be rejected by the Administrative Agent in the Administrative
Agent’s reasonable discretion, and the Administrative Agent shall promptly
notify the Borrower of such rejection by fax or email and by telephone.  Each
Competitive Bid Request shall specify (x) the proposed Borrowing Date for the
Competitive Bid Loans then being requested (which shall be a Domestic Business
Day) and the aggregate principal amount thereof and (y) the Competitive Interest
Period or Competitive Interest Periods (which shall not exceed ten different
Interest Periods in a single Competitive Bid Request), with respect thereto
(which may not end after the Domestic Business Day immediately preceding the
Commitment Termination Date).  Promptly after its





22

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



receipt of each Competitive Bid Request that is not rejected as aforesaid, the
Administrative Agent shall invite by fax or email (in the form of Exhibit G) the
Lenders (other than any Defaulting Lender) to bid, on the terms and conditions
of this Agreement, to make Competitive Bid Loans pursuant to such Competitive
Bid Request.

(b)       Each Lender (other than any Defaulting Lender), in its sole and
absolute discretion, may make one or more Competitive Bids to the Borrower
responsive to a Competitive Bid Request.  Each Competitive Bid by a Lender must
be received by the Administrative Agent not later than 10:00 A.M. on the
proposed Borrowing Date for the relevant Competitive Bid Loan.  Multiple bids
will be accepted by the Administrative Agent.  Bids to make Competitive Bid
Loans that, in the reasonable judgment of the Administrative Agent, do not
conform to the Bids solicited by the related Competitive Bid Request shall be
rejected by the Administrative Agent.  Bids to make Competitive Bid Loans that
do not conform substantially to the format of Exhibit H may be rejected by the
Administrative Agent after conferring with, and upon the instruction of, the
Borrower, and the Administrative Agent shall notify the Lender making such
nonconforming bid of such rejection as soon as practicable.  Each Competitive
Bid shall be irrevocable and shall specify (x) the principal amount (which (1)
shall be in a minimum principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (2) may equal the entire principal amount
requested by the Borrower) of the Competitive Bid Loan or Competitive Bid Loans
that the Lender is willing to make to the Borrower, (y) the Competitive Bid Rate
or Rates at which the Lender is prepared to make such Competitive Bid Loan or
Competitive Bid Loans, and (z) the Competitive Interest Period with respect to
each such Competitive Bid Loan and the last day thereof.  If any Lender shall
elect not to make a Competitive Bid, such Lender shall so notify the
Administrative Agent by fax or email not later than 10:00 A.M. on the proposed
Borrowing Date therefor, provided that the failure by any Lender to give any
such notice shall not obligate such Lender to make any Competitive Bid Loan in
connection with the relevant Competitive Bid Request.

(c)       With respect to each Competitive Bid Request, the Administrative Agent
shall (i) notify the Borrower by fax or email by 11:00 A.M. on the proposed
Borrowing Date with respect thereto of each Competitive Bid made, the
Competitive Bid Rate applicable thereto and the identity of the Lender that made
such Competitive Bid, and (ii) send a list of all Competitive Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process.  Each notice and list sent by the Administrative Agent pursuant to this
Section 2.4(c) shall list the Competitive Bids in ascending yield order.

(d)       The Borrower may in its sole and absolute discretion, subject only to
the provisions of this Section 2.4(d), accept or reject any Competitive Bid made
in accordance with the procedures set forth in this Section 2.4, and the
Borrower shall notify the Administrative Agent by telephone, confirmed by fax or
email in the form of a duly completed and executed Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject any or all
of such Competitive Bids not later than 12:00 Noon on the proposed Borrowing
Date therefor; provided that the failure by the Borrower to give such notice
shall be deemed to be a rejection of all such Competitive Bids.  In connection
with each acceptance of one or more Competitive Bids by the Borrower:





23

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



(1)       the Borrower shall not accept a Competitive Bid of a given tenor made
at a particular Competitive Bid Rate if the Borrower has decided to reject a
Competitive Bid having the same tenor made at a lower Competitive Bid Rate
unless the acceptance of such lower Competitive Bid would subject the Borrower
to any requirement to withhold any taxes or deduct any amount from any amounts
payable under the Loan Documents, in which case the Borrower may reject such
lower Competitive Bid,

(2)       the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request
therefor,

(3)       if the Borrower shall desire to accept a Competitive Bid made at a
particular Competitive Bid Rate, it must accept all other Competitive Bids at
such Competitive Bid Rate, except for any such Competitive Bid the acceptance of
which would subject the Borrower to any requirement to withhold any taxes or
deduct any amount from any amounts payable under the Loan Documents; provided
that if the acceptance of all such other Competitive Bids would cause the
aggregate amount of all such accepted Competitive Bids to exceed the amount
requested, then such acceptance shall be made pro rata in accordance with the
amount of each such Competitive Bid at such Competitive Bid Rate,

(4)       except pursuant to clause (3) above, no Competitive Bid shall be
accepted unless the Competitive Bid Loan with respect thereto shall be in a
minimum principal amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, and

(5)       no Competitive Bid shall be accepted and no Competitive Bid Loan shall
be made, if immediately after giving effect thereto, the Aggregate Credit
Exposure would exceed the Aggregate Commitment Amount.

(e)       The Administrative Agent shall promptly fax or email to each bidding
Lender (with a copy to the Borrower) a Competitive Bid Accept/Reject Letter
advising such Lender whether its Competitive Bid has been accepted (and if
accepted, in what amount and at what Competitive Bid Rate), and each successful
bidder so notified will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Bid Loan in respect of which each of
its Competitive Bids has been accepted by making immediately available funds
available to the Administrative Agent at its address set forth in Section 11.2
not later than 1:00 P.M. on the Borrowing Date for such Competitive Bid Loan in
the amount thereof.

(f)       Anything herein to the contrary notwithstanding, if the Administrative
Agent shall elect to submit a Competitive Bid in its capacity as a Lender, it
shall submit such bid directly to the Borrower not later than 9:30 A.M. on the
relevant proposed Borrowing Date.

(g)       All notices required by this Section 2.4 shall be given in accordance
with Section 11.2.





24

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



(h)       Each Competitive Bid Loan shall be due and payable on the last day of
the Interest Period applicable thereto or on such earlier date upon which the
Loans shall become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise.

2.5       Use of Proceeds

The Borrower agrees that the proceeds of the Loans shall be used solely for its
general corporate purposes, but not inconsistent with this Section
2.5.  Notwithstanding anything to the contrary contained in any Loan Document,
the Borrower further agrees that no part of the proceeds of any Loan will be
used, directly or indirectly, and whether immediately, incidentally or
ultimately (i) for a purpose which violates any law, rule or regulation of any
Governmental Authority, including the provisions of Regulations U or X of the
Board of Governors of the Federal Reserve System, as amended, or any provision
of this Agreement, including, without limitation, the provisions of Section 4.9
or (ii) to make a loan to any director or executive officer of the Borrower or
any Subsidiary.

2.6       Termination, Reduction or Increase of Commitments

(a)       Termination on Commitment Termination Date. Unless previously
terminated, the Commitments shall terminate on the Commitment Termination Date.

(b)       Voluntary Termination or Reductions.  At the Borrower’s option and
upon at least one Domestic Business Day’s prior irrevocable notice to the
Administrative Agent, the Borrower may (i) terminate the Commitments at any
time, or (ii) permanently reduce the Aggregate Commitment Amount in part at any
time and from time to time, provided that (1) each such partial reduction shall
be in an amount equal to at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (2) immediately after giving effect to each
such reduction, the Aggregate Commitment Amount shall equal or exceed the
Aggregate Credit Exposure, and provided, further that, notwithstanding the
foregoing, a notice of termination of the Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities (such notice to specify the proposed effective date), in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to such specified effective date) if such condition is not
satisfied and the Borrower shall indemnify the Lenders in accordance with
Section 3.5, if applicable.

(c)       In General.  Each reduction of the Aggregate Commitment Amount shall
be made by reducing each Lender’s Commitment Amount by an amount equal to the
product of such Lender’s Commitment Percentage and the amount of such reduction.

(d)       Increase in Aggregate Commitment Amount. The Borrower may at any time
and from time to time prior to the 90th day prior to the then applicable
Commitment Termination Date, at its sole cost and expense, request any one or
more of the Lenders having a Commitment to increase its Commitment Amount (the
decision to increase the Commitment Amount of a Lender to be within the sole and
absolute discretion of such Lender), or any other Eligible Assignee reasonably
satisfactory to the Administrative Agent to provide a new Commitment, by
submitting to the Administrative Agent a Commitment Increase Supplement, duly
executed by the Borrower and each such Lender or other Eligible Assignee, as the
case may





25

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



be.  Upon receipt of any such Commitment Increase Supplement, the Administrative
Agent shall promptly execute such Commitment Increase Supplement and the
Administrative Agent shall deliver a copy thereof to the Borrower and each such
Lender or other Eligible Assignee, as the case may be.  Upon execution and
delivery of such Commitment Increase Supplement by the Administrative Agent, (i)
in the case of each such Lender (an “Increasing Lender”), its Commitment Amount
shall be increased to the amount set forth in such Commitment Increase
Supplement, and (ii) in the case of each such other Eligible Assignee (a “New
Lender”), such New Lender shall become a party hereto and have the rights and
obligations of a Lender under the Loan Documents and its Commitment shall be as
set forth in such Commitment Increase Supplement; provided that:

(1)       immediately after giving effect thereto, the sum of all increases in
the Aggregate Commitment Amount made pursuant to this Section 2.6(d) shall not
exceed $250,000,000;

(2)       each such increase of the Aggregate Commitment Amount shall be in an
amount not less than $25,000,000 or such amount plus an integral multiple of
$5,000,000;

(3)       no Default shall have occurred or be continuing on the effective date
of the increase;

(4)       the representations and warranties contained in this Agreement shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on the effective date of such
increase (provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such
effective date), except those which are expressly specified to be made as of an
earlier date;

(5)       in the case of each New Lender, the Commitment Amount assumed by such
New Lender shall not be less than $25,000,000;

(6)       if Revolving Credit Loans would be outstanding immediately after
giving effect to any such increase, then simultaneously with such increase (A)
each such Increasing Lender, each such New Lender and each other Lender shall be
deemed to have entered into a master assignment and assumption, in form and
substance substantially similar to Exhibit E, pursuant to which each such other
Lender shall have assigned to each such Increasing Lender and each such New
Lender a portion of its Revolving Credit Loans necessary to reflect
proportionately the Commitments as increased in accordance with this Section
2.6(d), and (B) in connection with such assignment, each such Increasing Lender
and each such New Lender shall pay to the Administrative Agent, for the account
of each such other Lender, such amount as shall be necessary to reflect the
assignment to it of Revolving Credit Loans, and in connection with such master
assignment each such other Lender may treat the assignment of Eurodollar
Advances as a prepayment of such Eurodollar Advances for purposes of Section
3.5;





26

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



(7)       each such New Lender shall have delivered to the Administrative Agent
an Administrative Questionnaire and to the Administrative Agent and the Borrower
all forms, if any, that are required to be delivered by such New Lender pursuant
to Section 3.10; and

(8)       the Administrative Agent shall have received such other certificates,
resolutions and opinions as the Administrative Agent shall have reasonably
requested.

2.7       Prepayments of Loans

(a)       Voluntary Prepayments.  The Borrower may prepay Revolving Credit Loans
and Competitive Bid Loans, in whole or in part, without premium or penalty, but
subject to Section 3.5 at any time and from time to time, by notifying the
Administrative Agent, which notification shall be irrevocable, at least two
Eurodollar Business Days, in the case of a prepayment of Eurodollar Advances,
two Domestic Business Days, in the case of a prepayment of Competitive Bid
Loans, or one Domestic Business Day, in the case of a prepayment of ABR
Advances, prior to the proposed prepayment date specifying (i) the Loans to be
prepaid, (ii) the amount to be prepaid, and (iii) the date of prepayment.  Upon
receipt of each such notice, the Administrative Agent shall promptly notify each
Lender thereof.  Each such notice given by the Borrower pursuant to this Section
2.7 shall be irrevocable, provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.6, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.6, and the
Borrower shall indemnify the Lenders in accordance with Section 3.5.  Each
partial prepayment under this Section 2.7 shall be (A) in the case of Eurodollar
Advances, in a minimum amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, (B) in the case of ABR Advances, in a minimum
amount of $1,000,000 or an integral multiple of $100,000 in excess thereof, and
(C) in the case of Competitive Bid Loans, in a minimum amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.

(b)       In General.  Simultaneously with each prepayment hereunder, the
Borrower shall prepay all accrued interest on the amount prepaid through the
date of prepayment and indemnify the Lenders in accordance with Section 3.5, if
applicable.

2.8       Reserved

2.9       Reserved

2.10     Reserved

2.11     Notes

Any Lender may request that the Loans made by it be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Person or, if requested by such Person, such Person and its
registered assigns.  Thereafter, all Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant





27

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



to Section 11.7) be represented by a Note in like form payable to the payee
named therein and its registered assigns.

2.12       Extension of Commitment Termination Date

(a)       Request for Extension.  The Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not more than 60
days and not less than 30 days prior to the Commitment Termination Date (the
“Extension Date”) request (an “Extension Request”) that the Lenders extend the
Commitment Termination Date then in effect (the “Existing Commitment Termination
Date”) for an additional 364-day period.  Each Lender, acting in its sole
discretion, shall, by notice to the Borrower and the Administrative Agent given
not later than the 20th day (or such later day as shall be acceptable to the
Borrower) following the date of the Borrower’s notice, advise the Borrower and
the Administrative Agent whether or not such Lender agrees to such extension;
provided that any Lender that does not so advise the Borrower and the
Administrative Agent shall be deemed to have rejected such Extension
Request.  The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.

(b)       Replacement of Non-Extending Lenders.  The Borrower shall have the
right at any time on or prior to the relevant Extension Date to replace any
Lender which has not consented to the Extension Request (each, a “Non-Extending
Lender”) pursuant to Section 3.13.

(c)       Conditions to Effectiveness of Extension. Notwithstanding anything in
this Agreement to the contrary, the extension of the Existing Commitment
Termination Date on any Extension Date shall not be effective unless,
immediately before and after giving effect to such extension on such Extension
Date: (i) no Default shall have occurred and be continuing on such Extension
Date and the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on such Extension Date  (provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such Extension Date),
except those which are expressly specified to be made as of an earlier date, and
the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, to such effect
from the chief financial officer of the Borrower (or such other financial
officer reasonably acceptable to the Administrative Agent), and (ii) the
Administrative Agent shall have received such other certificates, resolutions
and opinions as the Administrative Agent may reasonably request.

(d)       Effectiveness of Extension.  If (and only if) the conditions specified
in Section 2.12(c) have been satisfied or waived with respect to the extension
of the Existing Commitment Termination Date on the applicable Extension Date,
then, effective as of such Extension Date, the Commitment Termination Date, with
respect to the Commitment of each Lender that has agreed to so extend its
Commitment and of each Replacement Lender that has assumed a Commitment of a
Non-Extending Lender in connection with such Extension Request, shall be
extended to the date falling 364-days after the Existing Commitment Termination
Date (or, if such date is not a Domestic Business Day, the immediately preceding
Domestic Business Day), and each such Replacement Lender shall thereupon become
a “Lender” for all purposes of





28

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



this Agreement.  Notwithstanding anything herein to the contrary, (i) with
respect to any portion of the Commitment of any Non-Extending Lender that has
not been fully assumed by one or more Replacement Lenders, the Commitment
Termination Date for such Lender with respect to such non-assumed portion of its
Commitment shall remain unchanged, and (ii) with respect to any Loans of such
Lender that have not been purchased by one or more Replacement Lenders, the
applicable maturity date with respect to such non-purchased Loans shall remain
unchanged and shall be repayable by the Borrower on such applicable maturity
date without there being any requirement that any such repayment be shared with
other Lenders.  In addition, on the Extension Date, the Borrower agrees to pay
all accrued and unpaid interest, fees and other amounts then due under this
Agreement from the Borrower to each Lender consenting to the Extension Request,
each Non-Extending Lender and each Replacement Lender.  Solely for the purpose
of calculating break funding payments under Section 3.5, the assignment by any
Non-Extending Lender of any Eurodollar Advance prior to the last day of the
Interest Period applicable thereto in accordance with this Section 2.12 shall be
deemed to constitute a prepayment by the Borrower of such Eurodollar Advance.

2.13       Defaulting Lenders

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)       Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.11;

(b)       the Commitment and Committed Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 11.1); provided that any waiver,
amendment or modification with respect to the following shall require the
consent of such Defaulting Lender: (i) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders, (ii) any waiver,
amendment or modification increasing the Commitment of such Defaulting Lender,
(iii) any waiver, amendment or modification extending the Commitment Period with
respect to such Defaulting Lender, (iv) any waiver, amendment or modification
reducing the principal amount owed under the Loan Documents to such Defaulting
Lender (other than by payment thereof), or (v) any waiver, amendment or
modification extending the final maturity of sums owed to such Defaulting
Lender, or (vi) a modification of this Section 2.13(b);

(c)       [reserved];

(d)       [reserved];

(e)       any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.9
but excluding Section 3.13) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in





29

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the funding of any Revolving
Credit Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iii) third, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Revolving Credit Loans
under this Agreement, (iv) fourth, to the payment of any amounts owing to the
Lenders as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (v) fifth, to the payment of any amounts owing to the Borrower as a
result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
(vi)  sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Revolving Credit Loan and (y) made at a time when the
conditions set forth in Section 6 are satisfied or waived, such payment shall be
applied solely to prepay the Revolving Credit Loans of all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans owed to
any Defaulting Lender; and

(f)       The Borrower shall have the right at any time during which a Lender is
a Defaulting Lender to replace such Defaulting Lender pursuant to Section 3.13.

3.       PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

3.1       Disbursement of the Proceeds of the Loans

The Administrative Agent shall disburse the proceeds of the Loans at its office
specified in Section 11.2 by crediting to the Borrower’s general deposit account
with the Administrative Agent the funds received from each Lender.  Unless the
Administrative Agent shall have received prior notice from a Lender (by
telephone or otherwise, such notice to be confirmed by fax, email or other
writing) that such Lender will not make available to the Administrative Agent
such Lender’s Commitment Percentage of the Revolving Credit Loans, or the amount
of any Competitive Bid Loan, to be made by it on a Borrowing Date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such Borrowing Date in accordance with this
Section 3.1,  provided that, in the case of a Revolving Credit Loan, such Lender
received notice thereof from the Administrative Agent in accordance with the
terms hereof, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such Borrowing Date a
corresponding amount.  If and to the extent such Lender shall not have so made
such amount available to the Administrative Agent, such Lender and the Borrower
severally agree to pay to the Administrative Agent, forthwith on demand, such
corresponding amount (to the extent not previously paid by the other), together
with interest thereon for each day from the date such amount is made available
to the Borrower until the date such amount is paid to the Administrative Agent,
at a rate per annum equal to, in the case of the Borrower, the applicable
interest rate set forth in Section 3.4(a) and, in the case of such Lender, the





30

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Federal Funds Effective Rate (but not less than 0.0%) from the date such payment
is due until the third day after such date and, thereafter, at the Federal Funds
Effective Rate (but not less than 0.0%) plus 2%.  Any such payment by the
Borrower shall be without prejudice to its rights against such Lender.  If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Loan as part of such Loans for
purposes of this Agreement, which Loan shall be deemed to have been made by such
Lender on the Borrowing Date applicable to such Loans.

3.2       Payments

(a)       Each payment, including each prepayment, of principal and interest on
the Loans and of the Facility Fee (collectively, together with all of the other
fees to be paid to the Administrative Agent and the Lenders in connection with
the Loan Documents, the “Fees”), and of all of the other amounts to be paid to
the Administrative Agent and the Lenders in connection with the Loan Documents
(other than amounts payable to a Lender under Section 3.5,  Section 3.6,
 Section 3.10,  Section 11.5 and Section 11.10) shall be made by the Borrower to
the Administrative Agent at its office specified in Section 11.2 without setoff,
deduction or counterclaim in funds immediately available in New York by 3:00
P.M. on the due date for such payment.  The failure of the Borrower to make any
such payment by such time shall not constitute a default hereunder, provided
that such payment is made on such due date, but any such payment made after 3:00
P.M. on such due date shall be deemed to have been made on the next Domestic
Business Day or Eurodollar Business Day, as the case may be, for the purpose of
calculating interest on amounts outstanding on the Loans.  If the Borrower has
not made any such payment prior to 3:00 P.M., the Borrower hereby authorizes the
Administrative Agent to deduct the amount of any such payment from such
account(s) as the Borrower may from time to time designate in writing to the
Administrative Agent, upon which the Administrative Agent shall apply the amount
of such deduction to such payment.  Promptly upon receipt thereof by the
Administrative Agent, each payment of principal and interest on the: (i)
Revolving Credit Loans shall be remitted by the Administrative Agent in like
funds as received to each Lender (a) first, pro rata according to the amount of
interest which is then due and payable to the Lenders, and (b) second, pro rata
according to the amount of principal which is then due and payable to the
Lenders and (ii) Competitive Bid Loans shall be remitted by the Administrative
Agent in like funds as received to each applicable Lender.  Each payment of the
Facility Fee payable to the Lenders shall be promptly transmitted by the
Administrative Agent in like funds as received to each Lender pro rata according
to such Lender’s Commitment Amount or, if the Commitments shall have terminated
or been terminated, according to the outstanding principal amount of such
Lender’s Revolving Credit Loans. 

(b)       If any payment hereunder or under the Loans shall be due and payable
on a day which is not a Domestic Business Day or a Eurodollar Business Day, as
the case may be, the due date thereof (except as otherwise provided in the
definition of Eurodollar Interest Period or Competitive Interest Period) shall
be extended to the next Domestic Business Day or Eurodollar Business Day, as the
case may be, and (except with respect to payments in respect of the Facility
Fee) interest shall be payable at the applicable rate specified herein during
such extension.





31

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



3.3       Conversions; Other Matters

(a)       The Borrower may elect at any time and from time to time to Convert
one or more Eurodollar Advances to an ABR Advance by giving the Administrative
Agent at least one Domestic Business Day’s prior irrevocable notice of such
election, specifying the amount to be so Converted.  In addition, the Borrower
may elect at any time and from time to time to Convert an ABR Advance to any one
or more new Eurodollar Advances or to Convert any one or more existing
Eurodollar Advances to any one or more new Eurodollar Advances by giving the
Administrative Agent no later than 10:00 A.M. at least two Eurodollar Business
Days’ prior irrevocable notice of such election, specifying the amount to be so
Converted and the initial Interest Period relating thereto, provided that any
Conversion of an ABR Advance to an Eurodollar Advance shall only be made on a
Eurodollar Business Day.  The Administrative Agent shall promptly provide the
Lenders with notice of each such election.  Each Conversion of Loans shall be
made pro rata according to the outstanding principal amount of the Loans of each
Lender.  ABR Advances and Eurodollar Advances may be Converted pursuant to this
Section 3.3 in whole or in part, provided that the amount to be Converted to
each Eurodollar Advance, when aggregated with any Eurodollar Advance to be made
on such date in accordance with Section 2.1 and having the same Interest Period
as such first Eurodollar Advance, shall equal no less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.

(b)       Notwithstanding anything in this Agreement to the contrary, the
Borrower shall not have the right to elect to Convert any existing ABR Advance
to a Eurodollar Advance or to Convert any existing Eurodollar Advance to a new
Eurodollar Advance if (i) a Default or Event of Default under Section 9.1(a),
 Section 9.1(b),  Section 9.1(h), Section 9.1(i) or Section 9.1(j) shall then
exist, or (ii) any other Event of Default shall then exist and the
Administrative Agent shall have notified the Borrower at the request of the
Required Lenders that no ABR Advance or Eurodollar Advance may be Converted to a
new Eurodollar Advance.  In such event, such ABR Advance shall be automatically
continued as an ABR Advance or such Eurodollar Advance shall be automatically
Converted to an ABR Advance on the last day of the Interest Period applicable to
such Eurodollar Advance.  The foregoing shall not affect any other rights or
remedies that the Administrative Agent or any Lender may have under this
Agreement or any other Loan Document.

(c)       Each Conversion shall be effected by each Lender by applying the
proceeds of each new ABR Advance or Eurodollar Advance, as the case may be, to
the existing ABR Advance or Eurodollar Advance (or portion thereof) being
Converted (it being understood that such Conversion shall not constitute a
borrowing for purposes of Section 4 or Section 6).

(d)       Notwithstanding any other provision of any Loan Document:

(1)       if the Borrower shall have failed to elect a Eurodollar Advance under
Section 2.3 or this Section 3.3, as the case may be, in connection with any
borrowing of new Revolving Credit Loans or expiration of an Interest Period with
respect to any existing Eurodollar Advance, the amount of the Revolving Credit
Loans subject to such borrowing or such existing Eurodollar Advance shall
thereafter be an ABR Advance until such time, if any, as the Borrower shall
elect a new Eurodollar Advance pursuant to this Section 3.3,





32

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



(2)       the Borrower shall not be permitted to select a Eurodollar Advance the
Interest Period in respect of which ends later than the Commitment Termination
Date or such earlier date upon which all of the Commitments shall have been
terminated in accordance with Section 2.6, and

(3)       the Borrower shall not be permitted to have more than 15 Eurodollar
Advances and Competitive Bid Loans, in the aggregate, outstanding at any one
time; it being understood and agreed that each borrowing of Eurodollar Advances
or Competitive Bid Loans pursuant to a single Borrowing Request or Competitive
Bid Request, as the case may be, shall constitute the making of one Eurodollar
Advance or Competitive Bid Loan for the purpose of calculating such limitation.

3.4       Interest Rates and Payment Dates

(a)       Prior to Maturity.  Except as otherwise provided in Section 3.4(b) and
Section 3.4(c), the Loans shall bear interest on the unpaid principal balance
thereof at the applicable interest rate or rates per annum set forth below:

LOANS

RATE

Revolving Credit Loans constituting ABR Advances

Alternate Base Rate plus the Applicable Margin.

Revolving Credit Loans constituting Eurodollar Advances

Eurodollar Rate applicable thereto plus the Applicable Margin.

Competitive Bid Loans

Fixed rate of interest applicable thereto accepted by the Borrower pursuant to
Section 2.4(d).

 

(b)       After Maturity, Late Payment Rate.  After maturity, whether by
acceleration, notice of intention to prepay or otherwise, the outstanding
principal balance of each Loan shall bear interest at the applicable interest
rate on such Loan plus 2% per annum until paid (whether before or after the
entry of any judgment thereon).  Any payment of principal or interest on the
Loans, Fees or other amounts payable by the Borrower under the Loan Documents
not paid on the date when due and payable shall bear interest, in the case of
principal or interest on a Loan, at the applicable interest rate on such Loan
plus 2% per annum and, in the case of any Fees or other amounts, at the
Alternate Base Rate plus the Applicable Margin plus 2% per annum, in each case
from the due date thereof until the date such payment is made (whether before or
after the entry of any judgment thereon).

(c)       Highest Lawful Rate.  Notwithstanding anything to the contrary
contained in this Agreement, at no time shall the interest rate payable to any
Lender on any of its Loans, together with the Fees and all other amounts payable
hereunder to such Lender to the extent the same constitute or are deemed to
constitute interest, exceed the Highest Lawful Rate.  If in respect of any
period during the term of this Agreement, any amount paid to any Lender
hereunder, to the extent the same shall (but for the provisions of this Section
3.4)  constitute or be





33

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



deemed to constitute interest, would exceed the maximum amount of interest
permitted by the Highest Lawful Rate during such period (such amount being
hereinafter referred to as an “Unqualified Amount”), then (i) such Unqualified
Amount shall be applied or shall be deemed to have been applied as a prepayment
of the Loans of such Lender, and (ii) if, in any subsequent period during the
term of this Agreement, all amounts payable hereunder to such Lender in respect
of such period which constitute or shall be deemed to constitute interest shall
be less than the maximum amount of interest permitted by the Highest Lawful Rate
during such period, then the Borrower shall pay to such Lender in respect of
such period an amount (each a “Compensatory Interest Payment”) equal to the
lesser of (x) a sum which, when added to all such amounts, would equal the
maximum amount of interest permitted by the Highest Lawful Rate during such
period, and (y) an amount equal to the aggregate sum of all Unqualified Amounts
less all other Compensatory Interest Payments.

(d)       General.  Interest shall be payable in arrears on each Interest
Payment Date, on the Commitment Termination Date, to the extent provided in
Section 2.7(b), upon each prepayment of the Loans and, to the extent provided in
Section 2.12(d), on the Extension Date.  Any change in the interest rate on the
Loans resulting from an increase or a decrease in the Alternate Base Rate or any
reserve requirement shall become effective as of the opening of business on the
day on which such change shall become effective.  The Administrative Agent
shall, as soon as practicable, notify the Borrower and the Lenders of the
effective date and the amount of each change in the BNY Mellon Rate, but any
failure to so notify shall not in any manner affect the obligation of the
Borrower to pay interest on the Loans in the amounts and on the dates set forth
herein.  Each determination by the Administrative Agent of the Alternate Base
Rate, the Eurodollar Rate and the Competitive Bid Rate pursuant to this
Agreement shall be conclusive and binding on the Borrower absent manifest
error.  The Borrower acknowledges that to the extent interest payable on the
Loans is based on the Alternate Base Rate, such rate is only one of the bases
for computing interest on loans made by the Lenders, and by basing interest
payable on ABR Advances on the Alternate Base Rate, the Lenders have not
committed to charge, and the Borrower has not in any way bargained for, interest
based on a lower or the lowest rate at which the Lenders may now or in the
future make extensions of credit to other Persons.  All interest (other than
interest calculated with reference to the BNY Mellon Rate) shall be calculated
on the basis of a 360-day year for the actual number of days elapsed, and all
interest determined with reference to the BNY Mellon Rate shall be calculated on
the basis of a 365/366-day year for the actual number of days elapsed.

3.5       Indemnification for Loss

Notwithstanding anything contained herein to the contrary, if: (i) the Borrower
shall fail to borrow a Eurodollar Advance or if the Borrower shall fail to
Convert all or any portion of any Revolving Credit Loan constituting an ABR
Advance to a Eurodollar Advance after it shall have given notice to do so in
which it shall have requested a Eurodollar Advance pursuant to Section 2.3 or
Section 3.3, as the case may be, (ii) the Borrower shall fail to borrow a
Competitive Bid Loan after it shall have accepted any offer with respect thereto
in accordance with Section 2.4, (iii) a Eurodollar Advance, Competitive Bid Loan
shall be terminated for any reason prior to the last day of the Interest Period
applicable thereto, (iv) any repayment or prepayment of the principal amount of
a Eurodollar Advance or Competitive Bid Loan is made for any reason on a date
which is prior to the last day of the Interest Period applicable thereto, (v)
the Borrower shall have revoked a notice of





34

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



prepayment or notice of termination of the Commitments that was conditioned upon
the effectiveness of other credit facilities pursuant to Section 2.6 or Section
2.7, or (vi) a Eurodollar Advance is assigned other than on the last day of the
Interest Period applicable thereto as a result of an increase in the Aggregate
Commitment Amount pursuant to Section  2.6(d) or a replacement of a Lender
pursuant to clause (x) or (z) of Section 3.13, then the Borrower agrees to
indemnify each Lender against, and to pay on demand directly to such Lender the
amount (calculated by such Lender using any method chosen by such Lender which
is customarily used by such Lender for such purpose for borrowers similar to the
Borrower) equal to any loss or expense suffered by such Lender as a result of
such failure to borrow or Convert, or such termination, repayment, prepayment or
revocation, including any loss, cost or expense suffered by such Lender in
liquidating or employing deposits acquired to fund or maintain the funding of
such Eurodollar Advance or Competitive Bid Loan, as the case may be, or
redeploying funds prepaid or repaid, in amounts which correspond to such
Eurodollar Advance or Competitive Bid Loan, as the case may be, and any
reasonable internal processing charge customarily charged by such Lender in
connection therewith for borrowers similar to the Borrower.

3.6       Reimbursement for Costs, Etc.

If at any time or from time to time there shall occur a Regulatory Change and
any Lender shall have reasonably determined that such Regulatory Change (i)
shall have had or will thereafter have the effect of reducing (A) the rate of
return on such Lender’s capital or liquidity or the capital or liquidity of any
Person directly or indirectly owning or controlling such Lender (each a “Control
Person”), or (B) the asset value (for capital or liquidity purposes) to such
Lender or such Control Person, as applicable, of the Loans, or any participation
therein, in any case to a level below that which such Lender or such Control
Person could have achieved or would thereafter be able to achieve but for such
Regulatory Change (after taking into account such Lender’s or such Control
Person’s policies regarding capital or liquidity), (ii) will impose, modify or
deem applicable any reserve, asset, special deposit or special assessment
requirements on deposits obtained in the interbank eurodollar market in
connection with the Loan Documents (excluding, with respect to any Eurodollar
Advance, any such requirement which is included in the determination of the rate
applicable thereto), or (iii) will subject such Lender or such Control Person,
as applicable, to any tax (documentary, stamp or otherwise) with respect to this
Agreement, any Note, or any other Loan Document (except, in the case of clause
(iii) above, for any Indemnified Taxes, Excluded Taxes or Other Taxes) then, in
each such case, within ten days after demand by such Lender, the Borrower shall
pay directly to such Lender or such Control Person, as the case may be, such
additional amount or amounts as shall be sufficient to compensate such Lender or
such Control Person, as the case may be, for any such reduction, reserve or
other requirement, tax, loss, cost or expense (excluding general administrative
and overhead costs) (collectively, “Costs”) attributable to such Lender’s or
such Control Person’s compliance during the term hereof with such Regulatory
Change, but only if such Costs are generally applicable to (and for which
reimbursement is generally being sought by such Lender or such Control Person,
as applicable, in respect of) credit transactions similar to this transaction
from similarly situated borrowers (which are parties to credit or loan
documentation containing a provision similar to this Section 3.6), as determined
by such Lender, in its reasonable discretion.  Each Lender may make multiple
requests for compensation under this Section 3.6.





35

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.6 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively.  In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change.  The Borrower’s obligation
to compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).

3.7       Illegality of Funding

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurodollar Advance as contemplated by this
Agreement, such Lender shall promptly notify the Borrower and the Administrative
Agent thereof, and (a) the commitment of such Lender to make such Eurodollar
Advances or Convert ABR Advances to such Eurodollar Advances shall forthwith be
suspended, (b) such Lender shall fund its portion of each requested Eurodollar
Advance as an ABR Advance and (c) such Lender’s Loans then outstanding as such
Eurodollar Advances, if any, shall be Converted automatically to an ABR Advance
on the last day of the then current Interest Period applicable thereto or at
such earlier time as may be required.  If the commitment of any Lender with
respect to Eurodollar Advances is suspended pursuant to this Section 3.7 and
such Lender shall have obtained actual knowledge that it is once again legal for
such Lender to make or maintain Eurodollar Advances, such Lender shall promptly
notify the Administrative Agent and the Borrower thereof and, upon receipt of
such notice by each of the Administrative Agent and the Borrower, such Lender’s
commitment to make or maintain Eurodollar Advances shall be reinstated.  If the
commitment of any Lender with respect to Eurodollar Advances is suspended
pursuant to this Section 3.7, such suspension shall not otherwise affect such
Lender’s Commitment.

3.8       Option to Fund; Substituted Interest Rate

(a)       Each Lender has indicated that, if the Borrower requests a Eurodollar
Advance or a Competitive Bid Loan, such Lender may wish to purchase one or more
deposits in order to fund or maintain its funding of its Commitment Percentage
of such Eurodollar Advance or Competitive Bid Loan during the Interest Period
with respect thereto; it being understood that the provisions of this Agreement
relating to such funding are included only for the purpose of determining the
rate of interest to be paid in respect of such Eurodollar Advance or Competitive
Bid Loan and any amounts owing under Section 3.5 and Section 3.6.  Each Lender
shall be entitled to fund and maintain its funding of all or any part of each
Eurodollar Advance and Competitive Bid Loan in any manner it sees fit, but all
such determinations hereunder shall be made as if such Lender had actually
funded and maintained its Commitment Percentage of each Eurodollar Advance or
Competitive Bid Loan, as the case may be, during the applicable Interest Period
through the purchase of deposits in an amount equal to the amount of its
Commitment Percentage of such Eurodollar Advance or Competitive Bid Loan, as the
case may be, and having a maturity corresponding to such Interest Period.  Each
Lender may fund its Loans from





36

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



or for the account of any branch or office of such Lender as such Lender may
choose from time to time, subject to Section 3.10.

(b)       In the event that (i) the Administrative Agent shall have determined
in good faith (which determination shall be conclusive and binding upon the
Borrower) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period or if
by reason of circumstances affecting the interbank eurodollar market adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.3 or Section 3.3, or (ii) the Required Lenders
shall have notified the Administrative Agent that they have in good faith
determined (which determination shall be conclusive and binding on the Borrower)
that the applicable Eurodollar Rate will not adequately and fairly reflect the
cost to such Lenders of maintaining or funding loans bearing interest based on
such Eurodollar Rate with respect to any portion of the Revolving Credit Loans
that the Borrower has requested be made as Eurodollar Advances or any Eurodollar
Advance that will result from the requested Conversion of any portion of the
Revolving Credit Loans into Eurodollar Advances (each, an “Affected Advance”),
the Administrative Agent shall promptly notify the Borrower and the Lenders (by
telephone or otherwise, to be promptly confirmed in writing) of such
determination on or, to the extent practicable, prior to the requested Borrowing
Date or Conversion date for such Affected Advances.  If the Administrative Agent
shall give such notice, (A) any Affected Advances shall be made as ABR Advances,
(B) the Revolving Credit Loans (or any portion thereof) that were to have been
Converted to Affected Advances shall be Converted to or continued as ABR
Advances, and (C) any outstanding Affected Advances shall be Converted, on the
last day of the then current Interest Period with respect thereto, to ABR
Advances.  Until any notice under clauses (i) or (ii), as the case may be, of
this Section 3.8(b) has been withdrawn by the Administrative Agent (by notice to
the Borrower) promptly upon either (x) the Administrative Agent having
determined that such circumstances affecting the relevant market no longer exist
and that adequate and reasonable means do exist for determining the Eurodollar
Rate pursuant to Section 2.3 or Section 3.3, or (y) the Administrative Agent
having been notified by the Required Lenders that circumstances no longer render
the Loans (or any portion thereof) Affected Advances, no further Eurodollar
Advances shall be required to be made by the Lenders nor shall the Borrower have
the right to Convert all or any portion of the Revolving Credit Loans to
Eurodollar Advances.

3.9       Certificates of Payment and Reimbursement

Each Lender agrees, in connection with any request by it for payment or
reimbursement pursuant to Section 3.5 or Section 3.6, to provide the Borrower
with a certificate, signed by an officer of such Lender, as the case may be,
setting forth a description in reasonable detail of any such payment or
reimbursement and the applicable Section of this Agreement pursuant to and in
accordance with which such request is made.  Each determination by such Lender
of such payment or reimbursement shall be conclusive absent manifest error.

3.10       Taxes; Net Payments

(a)       Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes,





37

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.10) the Administrative Agent or the applicable Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions for Indemnified Taxes or Other Taxes been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b)       Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c)       Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender within 30 days after demand therefor, for
the full amount of any Indemnified Taxes imposed on or with respect to any
payment made by or on account of any obligation of the Borrower under any Loan
Document or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.10) paid by
the Administrative Agent or such Lender, as the case may be, and, without
duplication, any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by such Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of such
Lender shall be conclusive absent manifest error.  After any Lender learns of
the imposition of any Indemnified Taxes or Other Taxes, such Lender will as soon
as reasonably practicable notify the Borrower thereof; provided that the failure
to provide Borrower with such notice shall not release the Borrower from its
indemnification obligations under this Section 3.10.

(d)       Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)       Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.7(d) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set





38

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)       Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent and (ii) upon the request of
the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i)       duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income Tax treaty to which the
United States of America is a party,

(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate (a “United States Tax Compliance Certificate”) to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code nor (D) engaged in the conduct
of a trade or business within the United States to which the interest payment is
effectively connected and (y) duly completed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E,

(iv)       to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), a complete and executed Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a
United States Tax Compliance





39

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Certificate, Internal Revenue Service Form W-9 and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender shall provide a United States Tax Compliance Certificate, on
behalf of such beneficial owner(s) in lieu of requiring each beneficial owner to
provide its own certificate, or

(v)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.   Solely for purposes of this clause, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Without limiting the foregoing, upon request of the Administrative Agent or the
Borrower, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code that lends to the Borrower
(each, a “U.S. Lender”)  shall deliver to the Administrative Agent and the
Borrower two duly signed, properly completed copies of Internal Revenue Service
Form W-9 on or prior to the Effective Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding, or any successor form.

(g)       Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.10, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.10 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such





40

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



refund or Tax credit to such Governmental Authority.  This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(h)       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.6, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to this Section 3.10, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.6
or this  Section 3.10, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(i)       Survival.  Each party’s obligations under this Section 3.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

3.11       Facility Fees

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a fee (the “Facility Fee”) during the period commencing on the Effective
Date and ending on the Expiration Date, payable quarterly in arrears on the last
day of each March, June, September and December of each year, commencing on the
last day of the calendar quarter during which the Facility Fee shall commence to
accrue, and on the Expiration Date, at a rate per annum equal to the Applicable
Margin of (a) prior to the Commitment Termination Date or such earlier date upon
which all of the Commitments shall have been terminated in accordance with
Section 2.6, the Commitment Amount of such Lender (whether used or unused), and
(b) thereafter, the sum of the outstanding principal balance of all Revolving
Credit Loans of such Lender.  Notwithstanding anything to the contrary contained
in this Section 3.11, on and after the Commitment Termination Date, the Facility
Fee shall be payable upon demand.  In addition, upon each reduction of the
Aggregate Commitment Amount, the Borrower shall pay the Facility Fee accrued on
the amount of such reduction through the date of such reduction.  The Facility
Fee shall be computed on the basis of a 360-day year for the actual number of
days elapsed.

3.12       Reserved

3.13       Replacement of Lender

If (x) the Borrower is obligated to pay to any Lender any amount under Section
3.6 or Section 3.10, the Borrower shall have the right within 90 days
thereafter, (y) any Lender shall be a Defaulting Lender, the Borrower shall have
the right at any time during which such Lender shall remain a Defaulting Lender,
or (z) any Lender shall have not consented to an Extension Request, the Borrower
shall have the right at any time on the relevant Extension Date, in each case in





41

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



accordance with the requirements of Section 11.7(b) and only if no Default shall
exist, to replace such Lender (the “Replaced Lender”) with one or more Eligible
Assignees (each a “Replacement Lender”), reasonably acceptable to the
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this Section 3.13, the Replacement Lender shall enter into one or more
Assignment and Assumptions pursuant to Section 11.7(b) (with the processing and
recordation fee referred to in Section 11.7(b) payable pursuant to said Section
11.7(b) to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire the Commitment and the outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay the following: (a) to the
Replaced Lender, an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender and (B) an
amount equal to all accrued, but unpaid, fees owing to the Replaced Lender, and
(b) to the Administrative Agent an amount equal to all amounts owed by such
Replaced Lender to the Administrative Agent under this Agreement, including,
without limitation, an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, a corresponding
amount of which was made available by the Administrative Agent to the Borrower
pursuant to Section 3.1 and which has not been repaid to the Administrative
Agent by such Replaced Lender or the Borrower, and (ii) all obligations of the
Borrower owing to the Replaced Lender (other than those specifically described
in clause (i) above in respect of which the assignment purchase price has been,
or is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement.  Upon the execution of the respective
Assignment and Assumptions and the payment of amounts referred to in clauses (i)
and (ii) of this Section 3.13, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement that are
intended to survive the termination of the Commitments and the repayment of the
Loans which may be applicable to any such Replaced Lender prior to the date of
its replacement.  Solely for the purpose of calculating break funding payments
under Section 3.5, the assignment by any Replaced Lender of any Eurodollar
Advance prior to the last day of the Interest Period applicable thereto pursuant
to clause (x) or (z) of this Section 3.13 shall be deemed to constitute a
prepayment by the Borrower of such Eurodollar Advance.

4.       REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, and the Lenders to make the Loans, the Borrower hereby makes the
following representations and warranties to the Administrative Agent and the
Lenders:

4.1       Existence and Power

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation (except, in the case of the Subsidiaries, where the failure to be in
such good standing could not reasonably be expected to have a Material Adverse
effect), has all requisite corporate power and authority to own its Property and
to carry on its business as now conducted, and is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which it
owns or leases real Property or in which the nature of its business requires it
to be so qualified (except those jurisdictions where the failure to be so
qualified or to be in good standing could not reasonably be expected to have a
Material Adverse effect).





42

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



4.2       Authority; EEA Financial Institution

The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of any applicable law or the terms of its Certificate of
Incorporation and By-Laws.  No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with, the execution, delivery, and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower.  The Borrower
is not an EEA Financial Institution.

4.3       Binding Agreement

The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.

4.4       Litigation

As of the Effective Date, there are no actions, suits, arbitration proceedings
or claims (whether purportedly on behalf of the Borrower, any Subsidiary or
otherwise) pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary or any of their respective Properties, or maintained
by the Borrower or any Subsidiary, at law or in equity, before any Governmental
Authority which could reasonably be expected to have a Material Adverse
effect.  There are no proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary (a) which call into question
the validity or enforceability of any Loan Document, or otherwise seek to
invalidate, any Loan Document, or (b) which might, individually or in the
aggregate, materially and adversely affect any of the transactions contemplated
by any Loan Document.

4.5       No Conflicting Agreements

(a)       Neither the Borrower nor any Subsidiary is in default under any
agreement to which it is a party or by which it or any of its Property is bound
the effect of which could reasonably be expected to have a Material Adverse
effect.  No notice to, or filing with, any Governmental Authority is required
for the due execution, delivery and performance by the Borrower of the Loan
Documents.

(b)       No provision of any existing material mortgage, material indenture,
material contract or material agreement or of any existing statute, rule,
regulation, judgment, decree or order binding on the Borrower or any Subsidiary
or affecting the Property of the Borrower or any Subsidiary conflicts with, or
requires any consent which has not already been obtained under, or would in any
way prevent the execution, delivery or performance, by the Borrower of the terms
of, any Loan Document.  Neither the execution and delivery, nor the performance,
by the Borrower of the terms of each Loan Document will constitute a default





43

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



under, or result in the creation or imposition of, or obligation to create, any
Lien upon the Property of the Borrower or any Subsidiary pursuant to the terms
of any such mortgage, indenture, contract or agreement.

4.6       Taxes

The Borrower and each Subsidiary has filed or caused to be filed all tax
returns, and has paid, or has made adequate provision for the payment of, all
taxes shown to be due and payable on said returns or in any assessments made
against them, the failure of which to file or pay could reasonably be expected
to have a Material Adverse effect, and no tax Liens (other than Liens permitted
under Section 8.2) have been filed against the Borrower or any Subsidiary and no
claims are being asserted with respect to such taxes which are required by GAAP
to be reflected in the Financial Statements and are not so reflected, except for
taxes which have been assessed but which are not yet due and payable.  The
charges, accruals and reserves on the books of the Borrower and each Subsidiary
with respect to all federal, state, local and other taxes are considered by the
management of the Borrower to be adequate, and the Borrower knows of no unpaid
assessment which (a) could reasonably be expected to have a Material Adverse
effect, or (b) is or might be due and payable against it or any Subsidiary or
any Property of the Borrower or any Subsidiary, except such thereof as are being
contested in good faith and by appropriate proceedings diligently conducted, and
for which adequate reserves have been set aside in accordance with GAAP or which
have been assessed but are not yet due and payable.

4.7       Compliance with Applicable Laws; Filings

Neither the Borrower nor any Subsidiary is in default with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority which default could reasonably be expected to have a Material Adverse
effect.  The Borrower and each Subsidiary is complying with all applicable
statutes, rules and regulations of all Governmental Authorities, a violation of
which could reasonably be expected to have a Material Adverse effect.  The
Borrower and each Subsidiary has filed or caused to be filed with all
Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect.

4.8       Governmental Regulations

The Borrower is not subject to regulation under the Investment Company Act of
1940, as amended.

4.9       Federal Reserve Regulations; Use of Proceeds

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock.  No part of the proceeds of the Loans has been or will be
used, directly or indirectly, and whether immediately, incidentally or
ultimately, for a purpose which violates the provisions of Regulations T, U or X
of the Board of Governors of the Federal Reserve System, as amended.  Anything
in this Agreement to the contrary notwithstanding, no Lender shall be obligated
to extend credit to or on behalf of the Borrower in violation of any limitation
or prohibition provided by any applicable law, regulation or





44

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



statute, including said Regulation U.  Following application of the proceeds of
each Loan, not more than 25% (or such greater or lesser percentage as is
provided in the exclusions from the definition of “Indirectly Secured” contained
in said Regulation U as in effect at the time of the making of such Loan) of the
value of the assets of the Borrower and the Subsidiaries on a Consolidated basis
that are subject to Section 8.2 will be Margin Stock.  In addition, no part of
the proceeds of any Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to make a loan to any director
or executive officer of the Borrower or any Subsidiary.

4.10       No Misrepresentation

No representation or warranty contained in any Loan Document and no certificate
or written report furnished by the Borrower to the Administrative Agent or any
Lender pursuant to any Loan Document contains, as of its date, a misstatement of
a material fact, or omits to state, as of its date, a material fact required to
be stated in order to make the statements therein contained, when taken as a
whole, not materially misleading (provided that any representation, warranty,
statement or written report that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on such date) in the light of the
circumstances under which made (after giving effect to all supplements and
updates with respect thereto) (it being understood that the Borrower makes no
representation or warranty hereunder with respect to any projections or other
forward looking information).

4.11       Plans

The Borrower, each Subsidiary and each ERISA Affiliate have complied with the
material requirements of Section 515 of ERISA with respect to each Pension Plan
which is a Multiemployer Plan, except where the failure to so comply could not
reasonably be expected to have a Material Adverse effect.  The Borrower, each
Subsidiary and each ERISA Affiliate has, as of the date hereof, made all
contributions or payments to or under each Pension Plan required by law or the
terms of such Pension Plan or any contract or agreement, except where the
failure to make such contributions or payments could not reasonably be expected
to have a Material Adverse effect.  No liability to the PBGC has been, or is
reasonably expected by the Borrower, any Subsidiary or any ERISA Affiliate to
be, incurred by the Borrower, any Subsidiary or any ERISA Affiliate that could
reasonably be expected to have a Material Adverse effect.  Liability, as
referred to in this Section 4.11, includes any joint and several liability, but
excludes any current or, to the extent it represents future liability in the
ordinary course, any future liability for premiums under Section 4007 of ERISA. 

4.12       Environmental Matters

Neither the Borrower nor any Subsidiary (a) has received written notice or
otherwise learned of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
individually or in the aggregate could reasonably be expected to have a Material
Adverse effect, arising in connection with (i) any non-compliance with or
violation of the requirements of any applicable Environmental Law, or (ii) the
release or threatened release of any Hazardous Material, (b) to the best
knowledge of the Borrower, has any threatened or actual liability in connection
with the release or threatened release of any Hazardous Material into the
environment which individually or in the aggregate could reasonably be expected





45

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



to have a Material Adverse effect, (c) has received notice of any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release or threatened release of any Hazardous Material into the
environment for which the Borrower or any Subsidiary is or would be liable,
which liability would reasonably be expected to have a Material Adverse effect,
or (d) has received notice that the Borrower or any Subsidiary is or may be
liable to any Person under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. Section 9601 et seq., or
any analogous state law, which liability would reasonably be expected to have a
Material Adverse effect.  The Borrower and each Subsidiary is in compliance with
the financial responsibility requirements of federal and state Environmental
Laws to the extent applicable, including those contained in 40 C.F.R., parts 264
and 265, subpart H, and any analogous state law, except in those cases in which
the failure so to comply would not reasonably be expected to have a Material
Adverse effect.

4.13       Financial Statements

The Borrower has heretofore delivered to the Lenders through the Administrative
Agent copies of the audited Consolidated Balance Sheet of the Borrower and its
Subsidiaries as of December 31, 2016, and the related Consolidated Statements of
Income, Comprehensive Income, Shareholders’ Equity and Cash Flows for the fiscal
year then ended.  The financial statements referred to immediately above,
including all related notes and schedules, are herein referred to collectively
as the  “Financial Statements”.  The Financial Statements fairly present, in all
material respects, the Consolidated financial condition and results of the
operations of the Borrower and the Subsidiaries as of the dates and for the
periods indicated therein and, except as noted therein, have been prepared in
conformity with GAAP as then in effect.  Neither the Borrower nor any of the
Subsidiaries has any material obligation or liability of any kind (whether
fixed, accrued, contingent, unmatured or otherwise) which, in accordance with
GAAP as then in effect, should have been disclosed in the Financial Statements
and was not.  During the period from January 1, 2017 to and including the
Effective Date, there was no Material Adverse change, including as a result of
any change in law, in the Consolidated financial condition, operations, business
or Property of the Borrower and the Subsidiaries taken as a whole.

4.14       Anti-Corruption Laws and Sanctions

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, the Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Loan, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.





46

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



5.       CONDITIONS TO EFFECTIVENESS

This Agreement shall become effective on and as of the date (the “Effective
Date”) that the following conditions shall have been satisfied:

5.1       Agreement

The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Administrative Agent and each Lender.

5.2       Notes

The Administrative Agent shall have received a Note, executed by the Borrower,
for each Lender that shall have given at least three Domestic Business Days’
prior written notice of its request for a Note.

5.3       Corporate Action

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or an Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing all other necessary corporate action (in form and substance
reasonably satisfactory to the Administrative Agent) taken by the Borrower to
authorize this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, (ii) attaching a true and complete copy of its
Certificate of Incorporation and By-Laws, (iii) setting forth the incumbency of
the officer or officers of the Borrower who may sign this Agreement and the Loan
Documents, and any other certificates, requests, notices or other documents
required hereunder or thereunder, and (iv) attaching a certificate of good
standing of the Secretary of State of the State of Delaware.

5.4       Opinion of Counsel to the Borrower

The Administrative Agent shall have received (a) an opinion of Thomas Moffatt,
assistant general counsel of the Borrower, dated the Effective Date, in the form
of Exhibit D-1, and (b) an opinion of Shearman & Sterling LLP, special counsel
to the Borrower, dated the Effective Date, in the form of Exhibit D-2.

5.5       Reserved.

5.6       No Default and Representations and Warranties

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Senior Vice President and Treasurer of the Borrower certifying that
there exists no Default and that the representations and warranties contained in
this Agreement are true and correct in all material respects (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on the Effective Date).





47

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



5.7       Fees

The Administrative Agent shall have received all fees and other amounts due and
payable to it on the Effective Date, including the upfront fees payable to the
Lenders, in respect of this Agreement.

5.8       Due Diligence; “Know Your Customer”

Each Lender shall have received such documents and information as it may have
requested in order to comply with “know-your-customer” and other applicable
Sanctions, anti-terrorism, anti-money laundering and similar rules and
regulations and related policies, to the extent the Borrower shall have received
written requests therefor at least ten (10) Domestic Business Days prior to the
Effective Date.

6.       CONDITIONS OF LENDING - ALL LOANS

The obligation of each Lender on any Borrowing Date to make each Revolving
Credit Loan and each Lender to make a Competitive Bid Loan are subject to the
fulfillment of the following conditions precedent:

6.1       Compliance

On each Borrowing Date, and after giving effect to the Loans to be made on such
Borrowing Date, (a) there shall exist no Default, and (b) the representations
and warranties contained in this Agreement shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on such Borrowing Date (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on such Borrowing Date), except those
which are expressly specified to be made as of an earlier date.

6.2       Requests

The Administrative Agent shall have timely received from the Borrower on or
before such Borrowing Date, as applicable, a duly executed Borrowing
Request  and/or Competitive Bid Request (together with a duly executed
Competitive Bid Accept/Reject Letter).

7.       AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Fees and all other sums payable under the Loan Documents
(other than contingent obligations for which no claim has been made), the
Borrower will:

7.1       Legal Existence

Except as may otherwise be permitted by Section 8.3 and Section 8.4, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could





48

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



reasonably be expected to have a Material Adverse effect, except that the
corporate existence of Subsidiaries may be terminated if (i) such Subsidiaries
operate closing or discontinued operations or (ii) if the Borrower determines in
good faith that such termination is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders.

7.2       Taxes

Pay and discharge when due, and cause each Subsidiary so to do, all taxes,
assessments, governmental charges, license fees and levies upon or with respect
to the Borrower and such Subsidiary, and upon the income, profits and Property
thereof unless, and only to the extent, that either (i)(a) such taxes,
assessments, governmental charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Subsidiary, and (b) such reserve or other appropriate provision as shall
be required by GAAP shall have been made therefor, or (ii) the failure to pay or
discharge such taxes, assessments, governmental charges, license fees and levies
could not reasonably be expected to have a Material Adverse effect.

7.3       Insurance

Keep, and cause each Subsidiary to keep, insurance with responsible insurance
companies in such amounts and against such risks as is usually carried by the
Borrower or such Subsidiary.

7.4       Performance of Obligations

Pay and discharge when due, and cause each Subsidiary so to do, all lawful
Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could reasonably be expected to (a) have a Material
Adverse effect, or (b) become a Lien on the Property of the Borrower or any
Subsidiary, except those Liens permitted under Section 8.2,  provided that
neither the Borrower nor such Subsidiary shall be required to pay or discharge
or cause to be paid or discharged any such Indebtedness, obligation or claim so
long as (i) the validity thereof shall be contested in good faith and by
appropriate proceedings diligently conducted by the Borrower or such Subsidiary,
and (ii) such reserve or other appropriate provision as shall be required by
GAAP shall have been made therefor.

7.5       Condition of Property

Except for ordinary wear and tear, at all times, maintain, protect and keep in
good repair, working order and condition, all material Property necessary for
the operation of its business (other than Property which is replaced with
similar Property) as then being operated, and cause each Subsidiary so to do.

7.6       Observance of Legal Requirements

(a)       Observe and comply in all material respects, and cause each Subsidiary
so to do, with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at





49

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



any time hereafter may be applicable to it or to such Subsidiary, a violation of
which could reasonably be expected to have a Material Adverse effect; and

(b)       Maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

7.7       Financial Statements and Other Information

Maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with GAAP, and furnish to the Administrative Agent for
distribution to the Lenders:

(a)       As soon as available and, in any event, within 90 days after the close
of each fiscal year, a copy of (x) the Borrower’s 10-K in respect of such fiscal
year, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end of
such fiscal year, and (ii) the related Consolidated Statements of Income,
Comprehensive Income, Shareholders’ Equity and Cash Flows, as of and through the
end of such fiscal year, setting forth in each case in comparative form the
corresponding figures in respect of the previous fiscal year, all in reasonable
detail, and accompanied by a report of the Borrower’s auditors, which report
shall state that (A) such auditors audited such financial statements, (B) such
audit was made in accordance with generally accepted auditing standards in
effect at the time and provides a reasonable basis for such opinion, and (C)
said financial statements have been prepared in accordance with GAAP;

(b)       As soon as available, and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of (x) the
Borrower’s 10-Q in respect of such fiscal quarter, and (y) (i) the Borrower’s
condensed Consolidated Balance Sheet as of the end of such quarter and (ii) the
related condensed Consolidated Statements of Income, Comprehensive Income,
Shareholders’ Equity and Cash Flows for (A) such quarter and (B) the period from
the beginning of the then current fiscal year to the end of such quarter, in
each case in comparable form with the prior fiscal year, all in reasonable
detail and prepared in accordance with GAAP (without footnotes and subject to
year-end adjustments);

(c)       Simultaneously with the delivery of the financial statements required
by clauses (a) and (b) above, a certificate of the Chief Financial Officer or
the Senior Vice President and Treasurer of the Borrower certifying that no
Default shall have occurred or be continuing or, if so, specifying in such
certificate all such Defaults, and setting forth computations in reasonable
detail demonstrating compliance with Section 8.1 and Section 8.9.

(d)       Prompt notice upon the Borrower becoming aware of any change in the
applicability of a Pricing Level;

(e)       As soon as practicable after becoming available, copies of all regular
or periodic reports (including current reports on Form 8-K) which the Borrower
or any Subsidiary may now or hereafter be required to file with or deliver to
the Securities and Exchange Commission, or any other Governmental Authority
succeeding to the functions thereof;

(f)       Prompt written notice of: (i) any citation, summons, subpoena, order
to show cause or other order naming the Borrower or any Subsidiary a party to
any proceeding





50

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



before any Governmental Authority which could reasonably be expected to have a
Material Adverse effect, and include with such notice a copy of such citation,
summons, subpoena, order to show cause or other order, (ii) any lapse or other
termination of any license, permit, franchise or other authorization issued to
the Borrower or any Subsidiary by any Governmental Authority, (iii) any refusal
by any Governmental Authority to renew or extend any license, permit, franchise
or other authorization, and (iv) any dispute between the Borrower or any
Subsidiary and any Governmental Authority, which lapse, termination, refusal or
dispute, referred to in clause (ii), (iii) or (iv) above, could reasonably be
expected to have a Material Adverse effect;

(g)       Prompt written notice of the occurrence of (i) each Default, (ii) each
Event of Default and (iii) each Material Adverse change;

(h)       As soon as practicable following receipt thereof, copies of any audit
reports delivered in connection with the statements referred to in Section
7.7(a);

(i)       From time to time, such other information regarding the financial
position or business of the Borrower and the Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request; and

(j)       Prompt written notice of such other information with documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering laws, rules and regulations (including, without
limitation, the Patriot Act), as from time to time may be reasonably requested
by the Administrative Agent or any Lender.

Information required to be delivered pursuant to (x) this Section 7.7 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on a Debtdomain, IntraLinks, Syndtrak or similar electronic
system (the “Platform”) to which each Lender has been granted access and (y)
clauses (a), (b) and (e) of this Section 7.7 shall be deemed delivered to the
Administrative Agent and the Lenders when available on the Borrower’s website at
http://www.cvshealth.com or the website of the Securities and Exchange
Commission at http://www.sec.gov.  Information delivered pursuant to this
Section 7.7 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

The Borrower hereby acknowledges that the Administrative Agent and/or the Joint
Lead Arrangers and Joint Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform.

7.8       Records

Upon reasonable notice and during normal business hours and, if no Event of
Default has occurred and is continuing, not more than once in each fiscal year,
permit representatives of the Administrative Agent and each Lender to visit the
offices of the Borrower and each Subsidiary, to examine the books and records
(other than tax returns and work papers related to tax returns) thereof and
auditors’ reports relating thereto, to discuss the affairs of the Borrower and
each Subsidiary with the respective officers thereof, and to meet and discuss
the affairs of the Borrower and each Subsidiary with the Borrower’s auditors.





51

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



7.9       Authorizations

Maintain and cause each Subsidiary to maintain, in full force and effect, all
copyrights, patents, trademarks, trade names, franchises, licenses, permits,
applications, reports, and other authorizations and rights, which, if not so
maintained, would individually or in the aggregate have a Material Adverse
effect.

8.       NEGATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Fees and all other sums payable under the Loan Documents
(other than contingent obligations for which no claim has been made), the
Borrower will not:

8.1       Subsidiary Indebtedness

Permit the Indebtedness of all Subsidiaries (excluding Indebtedness under
capital leases incurred in connection with a sale leaseback transaction) to
exceed (on a combined basis) 15% of Net Tangible Assets.

8.2       Liens

Create, incur, assume or suffer to exist any Lien against or on any Property now
owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (which phrase shall not be
construed to refer to ERISA or the minimum funding obligations under Section 412
of the Internal Revenue Code), (b) Liens to secure the performance of bids,
tenders, letters of credit, contracts (other than contracts for the payment of
Indebtedness), leases, statutory obligations, surety, customs, appeal,
performance and payment bonds and other obligations of like nature, or to
qualify to do business, maintain insurance or obtain other benefits, in each
such case arising in the ordinary course of business, (c) mechanics’, workmen’s,
carriers’, warehousemen’s, materialmen’s, landlords’ or other like Liens arising
in the ordinary course of business with respect to obligations which are not due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, (d) Liens for taxes, assessments, fees or governmental
charges the payment of which is not required under Section 7.2 or Section 7.4,
(e) easements, rights of way, restrictions, leases of Property to others,
easements for installations of public utilities, title imperfections and
restrictions, zoning ordinances and other similar encumbrances affecting
Property which in the aggregate do not materially impair its use for the
operation of the business of the Borrower or such Subsidiary, (f) Liens on
Property of the Subsidiaries under capital leases and Liens on Property
(including on the capital stock or other equity interests) of the Subsidiaries
acquired (whether as a result of purchase, capital lease, merger or other
acquisition) and either existing on such Property when acquired, or created
contemporaneously with or within 12 months of such acquisition to secure the
payment or financing of the purchase price of such Property (including the
construction, development, substantial





52

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



repair, alteration or improvement thereof), and any renewals thereof, provided
that such Liens attach only to the Property so purchased or acquired (including
any such construction, development, substantial repair, alteration or
improvement thereof) and provided further that the Indebtedness secured by such
Liens is permitted by Section 8.1, (g) statutory Liens in favor of lessors
arising in connection with Property leased to the Borrower or any of the
Subsidiaries, (h) Liens of attachments, judgments or awards against the Borrower
or any of the Subsidiaries with respect to which an appeal or proceeding for
review shall be pending or a stay of execution or bond shall have been obtained,
or which are otherwise being contested in good faith and by appropriate
proceedings diligently conducted, and in respect of which adequate reserves
shall have been established in accordance with GAAP on the books of the Borrower
or such Subsidiary, (i) Liens securing Indebtedness of a Subsidiary to the
Borrower or another Subsidiary, (j) Liens (other than Liens permitted by any of
the foregoing clauses) arising in the ordinary course of its business which do
not secure Indebtedness and do not, in the aggregate, materially detract from
the value of the business of the Borrower and its Subsidiaries, taken as a
whole, (k) Liens in favor of the United States of America, or any state thereof,
to secure partial, progress, advance or other payments pursuant to any contract
or provisions of any statute, and (l) additional Liens securing Indebtedness of
the Borrower and the Subsidiaries in an aggregate outstanding Consolidated
principal amount not exceeding 15% of Net Tangible Assets.

8.3       Dispositions

Make any Disposition, or permit any of its Subsidiaries so to do, of all or
substantially all of the assets of the Borrower and the Subsidiaries on a
Consolidated basis.

8.4       Merger or Consolidation, Etc.

Consolidate with, be acquired by, or merge into or with any Person unless (x)
immediately after giving effect thereto no Default shall or would exist and (y)
either (i) the Borrower or (ii) a corporation organized and existing under the
laws of one of the States of the United States of America shall be the survivor
of such consolidation or merger, provided that if the Borrower is not the
survivor, the corporation which is the survivor shall expressly assume, pursuant
to an instrument executed and delivered to the Administrative Agent, and in form
and substance reasonably satisfactory to the Administrative Agent, all
obligations of the Borrower under the Loan Documents and the Administrative
Agent shall have received such documents, opinions and certificates as it shall
have reasonably requested in connection therewith. 

8.5       Acquisitions

Make any Acquisition, or permit any of the Subsidiaries so to do, except any one
or more of the following: (a) Acquisitions by the Borrower or any of the
Subsidiaries in connection with Intercompany Dispositions not prohibited by
Section 8.3, and (b) Acquisitions by the Borrower or any of the Subsidiaries,
provided that immediately before and after giving effect to each such
Acquisition no Event of Default shall or would exist.

8.6       Restricted Payments

Make any Restricted Payment or permit any of the Subsidiaries so to do, except
any one or more of the following Restricted Payments: (a) any direct or indirect
Subsidiary may make





53

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



dividends or other distributions to the Borrower or to any other direct or
indirect Subsidiary or otherwise ratably with respect to its stock or other
equity interests, and (b) the Borrower may make Restricted Payments, provided
that, in the case of this clause (b), immediately before and after giving effect
thereto, no Event of Default shall or would exist.

8.7       Limitation on Upstream Dividends by Subsidiaries

Permit or cause any of the Subsidiaries to enter into or agree, or otherwise be
or become subject, to any agreement, contract or other arrangement (other than
this Agreement) with any Person (each a “Restrictive Agreement”) pursuant to the
terms of which (a) such Subsidiary is or would be prohibited from declaring or
paying any cash dividends on any class of its stock owned directly or indirectly
by the Borrower or any of the other Subsidiaries or from making any other
distribution on account of any class of any such stock (herein referred to as
“Upstream Dividends”), or (b) the declaration or payment of Upstream Dividends
by a Subsidiary to the Borrower or another Subsidiary, on an annual or
cumulative basis, is or would be otherwise limited or restricted (“Dividend
Restrictions”).  Notwithstanding the foregoing, nothing in this Section 8.7
shall prohibit:

(a)       Dividend Restrictions set forth in any Restrictive Agreement in effect
on the date hereof and any extensions, refinancings, renewals or replacements
thereof; provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;

(b)       Dividend Restrictions existing with respect to any Person acquired by
the Borrower or any Subsidiary and existing at the time of such acquisition,
which Dividend Restrictions are not applicable to any Person or the property or
assets of any Person other than such Person or its property or assets acquired,
and any extensions, refinancings, renewals or replacements of any of the
foregoing; provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;

(c)       Dividend Restrictions consisting of customary net worth, leverage and
other financial covenants, customary covenants regarding the merger of or sale
of stock or assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
Section 8.1; or

(d)       Dividend Restrictions contained in any other credit agreement so long
as such Dividend Restrictions are no more restrictive than those contained in
this Agreement (including Dividend Restrictions contained in the Existing 2014
Credit Agreement, the Existing 2015 Credit Agreement and the Existing 2017
Credit Agreement).

8.8       Limitation on Negative Pledges

Enter into any agreement (other than (i) this Agreement, (ii) any other credit
agreement that is substantially similar to this Agreement, (iii) purchase money
financings or capital leases permitted by this Agreement (provided that any
prohibition or limitation therein shall only be





54

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



effective against the assets financed thereby), (iv) customary restrictions and
conditions contained in agreements relating to the Disposition of a Subsidiary,
property or assets pending such Disposition, provided such restrictions and
conditions apply only to such Subsidiary, property or assets, (v) restrictions
and conditions contained in documentation relating to a Subsidiary acquired
after the Effective Date, provided that such restriction or condition (x)
existed at the time such Person became a Subsidiary and was not created in
contemplation of or in connection with such Person becoming a Subsidiary and (y)
applies only to such Subsidiary, and (vi) customary provisions in joint venture
agreements, leases, licenses and other contracts restricting or conditioning the
assignment or encumbrance thereof, including, without limitation, licenses and
sublicenses of patents, trademarks, copyrights and similar intellectually
property rights) or permit any Subsidiary so to do, which prohibits or limits
the ability of the Borrower or such Subsidiary to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the obligations of the Borrower hereunder.

8.9       Ratio of Consolidated Indebtedness to Total Capitalization

Permit its ratio of Consolidated Indebtedness to Total Capitalization at the end
of any fiscal quarter to exceed 0.6 : 1.0.

9.       DEFAULT

9.1       Events of Default

The following shall each constitute an “Event of Default” hereunder:

(a)       The failure of the Borrower to make any payment of principal on any
Loan when due and payable; or

(b)       The failure of the Borrower to make any payment of interest on any
Loan or of any Fee on any date when due and payable and such default shall
continue unremedied for a period of 5 Domestic Business Days after the same
shall be due and payable; or

(c)       The failure of the Borrower to observe or perform any covenant or
agreement contained in Section 2.5,  Section 7.1, or in Section 8; or

(d)       The failure of the Borrower to observe or perform any other covenant
or agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after the Borrower shall have become aware of
such failure; or

(e)       [Reserved]; or

(f)       Any representation or warranty of the Borrower (or of any of its
officers on its behalf) made in any Loan Document, or made in any certificate or
report or other document (other than an opinion of counsel) delivered on or
after the date hereof in connection with any such Loan Document shall in any
such case prove to have been incorrect or misleading (whether because of
misstatement or omission) in any material respect when made; or





55

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



(g)       (i) Obligations in an aggregate Consolidated amount in excess of
$125,000,000 of the Borrower (other than its obligations hereunder and under the
Notes) and the Subsidiaries, whether as principal, guarantor, surety or other
obligor, for the payment of any Indebtedness or any net liability under interest
rate swap, collar, exchange or cap agreements, (A) shall become or shall be
declared to be due and payable prior to the expressed maturity thereof, or (B)
shall not be paid when due or within any grace period for the payment thereof,
or (ii) any holder of any such obligations shall have the right to declare the
Indebtedness evidenced thereby due and payable prior to its stated maturity; or

(h)       An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(i)       The Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 9.1, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or

(j)       The Borrower or any Subsidiary shall (i) generally not be paying its
debts as such debts become due or (ii) admit in writing its inability to pay its
debts as they become due; or

(k)       Judgments or decrees in an aggregate Consolidated amount in excess of
$125,000,000 against the Borrower and the Subsidiaries shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of 60
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; or

(l)       After the Effective Date a Change of Control shall occur; or

(m)       (i) Any Termination Event shall occur (x) with respect to any Pension
Plan (other than a Multiemployer Plan) or (y) with respect to any other
retirement plan subject to Section 302 of ERISA or Section 412 of the Internal
Revenue Code, which plan, during the five year period prior to such Termination
Event, was the responsibility in whole or in part of the Borrower, any
Subsidiary or any ERISA Affiliate, provided that this clause (y) shall only
apply if, in connection with such Termination Event, it is reasonably likely
that liability in an aggregate





56

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Consolidated amount in excess of $125,000,000 will be imposed upon the Borrower;
(ii) the failure to satisfy the minimum funding standards under Section 302 of
ERISA or Section 412 of the Internal Revenue Code in an aggregate Consolidated
amount in excess of $125,000,000 shall exist with respect to any Pension Plan
for which the Borrower has responsibility (other than that portion of a
Multiemployer Plan’s Accumulated Funding Deficiency to the extent such
Accumulated Funding Deficiency is attributable to employers other than
Borrower); (iii) any Person shall engage in a Prohibited Transaction involving
any Employee Benefit Plan in respect of which it is reasonably likely that
liability in an aggregate Consolidated amount in excess of $125,000,000 will be
imposed upon the Borrower; (iv) the Borrower shall fail to pay when due an
amount which is payable by it to the PBGC or to a Pension Plan (including a
Multiemployer Plan) under Title IV of ERISA; (v) the imposition on the Borrower
of any tax under Section 4980(B)(a) of the Internal Revenue Code; or (vi) the
assessment of a civil penalty on the Borrower with respect to any Employee
Benefit Plan under Section 502(c) of ERISA; in each case, to the extent such
event or condition would have a Material Adverse effect. In determining the
Consolidated amount for any purpose pursuant to this Section 9.1(m), the
liabilities, funding amounts, taxes and penalties referenced in the foregoing
clauses of this Section 9.1(m) shall include those of the Subsidiaries and ERISA
Affiliates of the Borrower to the extent the Borrower is obligated to pay any
such liabilities, funding amounts, taxes and penalties.

9.2       Remedies

(a)       Upon the occurrence of an Event of Default or at any time thereafter
during the continuance of an Event of Default, the Administrative Agent, at the
written request of the Required Lenders, shall notify the Borrower that the
Commitments have been terminated and/or that all of the Loans, the Notes and all
accrued and unpaid interest on any thereof and all other amounts owing under the
Loan Documents have been declared immediately due and payable, provided that
upon the occurrence of an Event of Default under Section 9.1(h), (i) or (j) with
respect to the Borrower, the Commitments shall automatically terminate and all
of the Loans, the Notes and all accrued and unpaid interest on any thereof and
all other amounts owing under the Loan Documents shall become immediately due
and payable without declaration or notice to the Borrower.  To the fullest
extent not prohibited by law, except for the notice provided for in the
preceding sentence, the Borrower expressly waives any presentment, demand,
protest, notice of protest or other notice of any kind in connection with the
Loan Documents and its obligations thereunder.  To the fullest extent not
prohibited by law, the Borrower further expressly waives and covenants not to
assert any appraisement, valuation, stay, extension, redemption or similar law,
now or at any time hereafter in force which might delay, prevent or otherwise
impede the performance or enforcement of the Loan Documents. 

(b)       In the event that the Commitments shall have been terminated or all of
the Loans and the Notes shall have become or been declared to be due and payable
pursuant to the provisions of this Section 9.2, the Administrative Agent and the
Lenders agree, among themselves, that any funds received from or on behalf of
the Borrower under any Loan Document by any Lender (except funds received by any
Lender as a result of a purchase from such Lender pursuant to the provisions of
Section 11.9(b)) shall be remitted to the Administrative Agent, and shall be
applied by the Administrative Agent in payment of the Loans and the other
obligations of the Borrower under the Loan Documents in the following manner and
order: (1) first, to the payment or reimbursement of the Administrative Agent
and the





57

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Lenders, in that order, for any fees, expenses or amounts due from the Borrower
pursuant to the provisions of Section 11.5, (2) second, to the payment of the
Fees, (3) third, to the payment of any other fees, expenses or amounts (other
than the principal of and interest on the Loans and the Notes) payable by the
Borrower to the Administrative Agent or any of the Lenders under the Loan
Documents, (4) fourth, to the payment, pro rata according to the outstanding
principal balance of the Loans of each Lender, of interest due on the Loans, (5)
fifth, to the payment, pro rata according to the sum of the aggregate
outstanding principal balance of the Loans of each Lender of the aggregate
outstanding principal balance of the Loans, and (6) sixth, any remaining funds
shall be paid to whosoever shall be entitled thereto or as a court of competent
jurisdiction shall direct.

(c)       In the event that the Loans and the Notes shall have been declared due
and payable pursuant to the provisions of this Section 9.2, the Administrative
Agent upon the written request of the Required Lenders, shall proceed to enforce
the rights of the holders of the Loans and the Notes by suit in equity, action
at law and/or other appropriate proceedings, whether for payment or the specific
performance of any covenant or agreement contained in the Loan Documents.  In
the event that the Administrative Agent shall fail or refuse so to proceed, each
Lender shall be entitled to take such action as the Required Lenders shall deem
appropriate to enforce its rights under the Loan Documents.

10.       AGENT

10.1       Appointment and Authority

Each Credit Party hereby irrevocably appoints BNY Mellon to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 10 (other than Section 10.6)
are solely for the benefit of the Administrative Agent and the Credit Parties
and the Borrower shall have no rights as a third party beneficiary or otherwise
of any of such provisions.

10.2       Rights as a Lender

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower, any of its Subsidiaries or any other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.





58

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



10.3       Exculpatory Provisions

(a)       The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(1)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(2)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(3)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any of its Subsidiaries or
any Affiliate thereof that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(b)       The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 11.1 and Section 9) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

(c)       The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4       Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument,





59

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accounting firms and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accounting firm or experts.

10.5       Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

10.6       Resignation of Administrative Agent

The Administrative Agent may at any time give notice of its resignation to the
Credit Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to, so long as
no Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Credit Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above, subject to, so long as no Default has occurred
and is continuing, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrower and the Credit Parties that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Credit Party directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the





60

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

10.7       Non-Reliance on Administrative Agent and Other Credit Parties

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.8       No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Joint Lead Arrangers, the Co-Documentation Agents or the Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

11.       OTHER PROVISIONS

11.1       Amendments, Waivers, Etc.

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents (which, for the avoidance of doubt, shall
require the prior written consent of the Borrower) and, with the written consent
of the Required Lenders and the Borrower, the Administrative Agent on behalf of
the Lenders may execute and deliver to any such parties a written instrument
waiving or consenting to the departure from, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
the Loan Documents or any Default and its consequences, provided that no such
amendment, supplement, modification, waiver or consent shall (i) increase the
Commitment Amount of any Lender without the consent of such Lender (provided
that no waiver of a Default shall be deemed to constitute such an increase),
(ii) extend the Commitment Period without the consent of each Lender directly
affected thereby, (iii) reduce the amount, or extend the time of payment, of the
Fees without the consent of each Lender directly affected thereby, (iv) reduce
the rate, or extend the time of payment





61

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



of, interest on any Revolving Credit Loan or any Note (other than the
applicability of any post-default increase in such rate of interest) without the
consent of each Lender directly affected thereby, (v) reduce the amount of, or
extend the time of payment of, any payment of any principal on any Revolving
Credit Loan or any Note without the consent of each Lender directly affected
thereby, (vi) decrease or forgive the principal amount of any Revolving Credit
Loan or any Note without the consent of each Lender directly affected thereby,
(vii) consent to any assignment or delegation by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender, (viii) change the provisions of this Section 11.1 without the consent of
each Lender, (ix) change the definition of Required Lenders without the consent
of each Lender, (x) change the several nature of the obligations of the Lenders
without the consent of each Lender, or (xi) change the sharing provisions among
Lenders without the consent of each Lender directly affected
thereby.  Notwithstanding the foregoing, in addition to the receipt of the prior
written consents of the Borrower and the Required Lenders, no such amendment,
supplement, modification, waiver or consent shall (A) amend, modify or waive any
provision of Section 10 or otherwise change any of the rights or obligations of
the Administrative Agent under any Loan Document without the written consent of
the Administrative Agent or (B) change the amount or the time of payment of any
Competitive Bid Loan or interest thereon without the written consent of the
Lender holding such Competitive Bid Loan.  Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable Loan Document, the Lenders,
the Administrative Agent and all future holders of the Loans and the Notes.  In
the case of any waiver, the Borrower, the Lenders and the Administrative Agent
shall be restored to their former position and rights under the Loan Documents,
but any Default waived shall not extend to any subsequent or other Default, or
impair any right consequent thereon.

11.2       Notices

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

If to the Borrower:

CVS Health Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:       Carol A. DeNale

Senior Vice President and Treasurer – Treasury Department
Facsimile:       (401) 770-5768
Telephone:       (401) 770-4407

Email:             carol.denale@cvshealth.com





62

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



with a copy, in the case of a notice of Default, to:

CVS Health Corporation

1 CVS Drive

Woonsocket, Rhode Island 02895

Attention:        Tom Moffatt

                        Vice President, Assistant Secretary and Assistant
General Counsel – Corporate Services

Facsimile:        (401) 216-3758

Telephone:       (401) 770-5409

Email:              thomas.moffatt@cvshealth.com

with a copy (in the case of a notice of Default and which shall not constitute
notice under this Agreement or any other Loan Document for any purpose) to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attention:         Gus M. Atiyah

Facsimile:        (646) 848-5227

Telephone:       (212) 848-5227

Email:               gus.atiyah@shearman.com

If to the Administrative Agent:

in the case of each Borrowing Request, each notice of prepayment under
Section 2.7, each Competitive Bid Request, each Competitive Bid, and each
Competitive Bid Accept/Reject Letter:

BNY Mellon

Administrator Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road

Oriskany, New York 13424

Attention:       Lauren La Comb

Facsimile:      (315) 765-4533

Telephone:     (315) 765-4145

Email:            afasyndications@bnymellon.com





63

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



and in all other cases:

The Bank of New York Mellon

101 Barclay Street

14th Floor West

New York, New York 10286

Attention:        H. Stephen Griffith

Facsimile:       (212) 815-3749

Telephone:      (212) 815-2214

Email:              stephen.griffith@bnymellon.com

and

The Bank of New York Mellon

500 Grant Street

Pittsburgh, Pennsylvania 15219

Attention:       Clifford Mull

Facsimile:      (412) 234-8087

Telephone:     (412) 234-1346

Email:             clifford.mull@bnymellon.com

If to any Lender: to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.

(b)       Electronic Communications.  Notices and other communications to the
Credit Parties hereunder may be delivered or furnished by electronic
communication (including email and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Credit Party pursuant to Section 2 or Section
3.3 if such Credit Party has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” or “read requested” function, as available,
return email or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Domestic Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
email address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c)       Change of Address.  Any party hereto may change its address, facsimile
number or email address for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of any Lender, by notice to the
Administrative Agent and the





64

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Borrower).  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt; provided that any such notice or communication
that is not received on a Domestic Business Day during the normal business hours
of the recipient shall be deemed received at the opening of business on the next
Domestic Business Day.

11.3       No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4       Survival of Representations and Warranties

All representations and warranties made in the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.

11.5       Payment of Expenses; Indemnified Liabilities

The Borrower agrees, as soon as practicable following presentation of a
statement or invoice therefor setting forth in reasonable detail the items
thereof, and whether any Loan is made, (a) to pay or reimburse the
Administrative Agent and its Affiliates for all their reasonable and documented
out-of-pocket costs and expenses actually incurred in connection with the
development, syndication, preparation and execution of, and any amendment,
waiver, consent, supplement or modification to, the Loan Documents, any
documents prepared in connection therewith and the consummation of the
transactions contemplated thereby, whether such Loan Documents or any such
amendment, waiver, consent, supplement or modification to the Loan Documents or
any documents prepared in connection therewith are executed and whether the
transactions contemplated thereby are consummated, including the reasonable and
documented out-of-pocket fees and disbursements of Special Counsel, (b) to pay,
indemnify, and hold the Administrative Agent and the Lenders harmless from any
and all recording and filing fees and any and all liabilities and penalties with
respect to, or resulting from any delay (other than penalties to the extent
attributable to the negligence of the Administrative Agent or the Lenders, as
the case may be, in failing to pay such fees, liabilities or penalties when due)
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Loan Documents or any documents prepared
in connection therewith, and (c) to pay, reimburse, indemnify and hold each
Indemnified Person harmless from and against any and all other liabilities,
obligations, claims, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable and documented out-of-pocket fees and disbursements of one
counsel representing all of the Indemnified Persons, taken as a whole, and, if
reasonably necessary, of a single local counsel for





65

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



each applicable jurisdiction (and, if reasonably necessary, one specialty
counsel for each applicable specialty), representing all of the Indemnified
Persons, taken as a whole (and, in the case of any actual or perceived conflict
of interest where the Indemnified Person affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel (and, if reasonably necessary, a single
local counsel for each applicable jurisdiction (and, if reasonably necessary,
one specialty counsel for each applicable specialty), for each such affected
Indemnified Person))) actually incurred with respect to the enforcement,
performance of, and preservation of rights under, the Loan Documents (all the
foregoing, collectively, the “Indemnified Liabilities”) and, if and to the
extent that the foregoing indemnity may be unenforceable for any reason, the
Borrower agrees to make the maximum payment permitted under applicable law.
Notwithstanding anything to the contrary contained in this Section 11.5, the
foregoing payment, indemnification and reimbursement obligations will not, as to
any Person identified in this Section 11.5, apply to any losses, claims,
damages, liabilities and related expenses to the extent arising (A) from the
willful misconduct, gross negligence, fraud or bad faith of such Person, (B)
from a material breach of the obligations hereunder of such Person, (C) out of
or in connection with Section 11.22, or (D) out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission of the Borrower or any of its Affiliates and that is brought by any
such Person against any such other Person (other than the Administrative Agent,
in its capacity as such), in each case under clauses (A) through (D), to the
extent determined by a final and non-appealable judgment of a court of competent
jurisdiction.  The agreements in this Section 11.5 shall survive the termination
of the Commitments and the payment of the Loans and the Notes and all other
amounts payable under the Loan Documents.

11.6       Lending Offices

Each Lender shall have the right at any time and from time to time to transfer
any Loan to a different office of such Lender, subject to Section 3.10.

11.7       Successors and Assigns

(a)       Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section 11.7, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section 11.7 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section 11.7 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, the Participants to the extent provided in paragraph (d) of
this Section 11.7 and, to the extent expressly contemplated hereby, the Related
Parties of each Credit Party) any legal or equitable right, remedy or claim
under or by reason of this Agreement.





66

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



(b)       Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(1)       Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment Amount and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)       in any case not described in paragraph (b)(1)(A) of this Section 11.7,
the Commitment Amount (which for this purpose includes the Loans of the
assigning Lender outstanding thereunder) or, if the Commitment of the assigning
Lender is not then in effect, the principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if a “Trade Date” is specified in the Assignment
and Assumption, as of such “Trade Date”) shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(2)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (2) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of
Competitive Bid Loans on a non-pro rata basis.

(3)       Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(1)(B) of this Section 11.7 and,
in addition:

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of an unfunded or revolving facility hereunder if such assignment is to a Person
that is not a Lender with a Commitment in respect of such facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

(4)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 in the case of
an assignment by a Defaulting Lender) (which fee may be waived or reduced in the
sole discretion of the Administrative





67

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Agent), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(5)       No Assignment to Certain Parties.  No such assignment shall be made to
the Borrower, any of its Subsidiaries or any of their respective Affiliates.

(6)       No Assignment to Natural Persons.  No such assignment shall be made to
a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.6, Section 3.7, and Section 11.10
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 11.7.

(c)       Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, the Borrower, any of its Subsidiaries
or any of their respective Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement





68

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver which requires the consent of all Lenders or all affected
Lenders that directly affects such Participant.  Subject to paragraph (e) of
this Section 11.7, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.5,  Section 3.6,  Section 3.7 and Section 3.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.7.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.9(a) as though it were a Lender, provided that such Participant
agrees to be subject to Section 11.9(b) as though it were a Lender.  Each Lender
that sells a participation with respect to a Commitment or Loan shall, solely
for the purposes of complying with the rules regarding registered form in the
Internal Revenue Code, act as a non-fiduciary agent of the Borrower, maintaining
a register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Commitment and/or Loan (each a “Participant Register”), and the entries
in such Participant Register shall be conclusive, absent manifest error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall be required to
disclose the existence of, or any of the information contained in, any
Participant Register maintained by it to the Borrower or any other Person unless
requested in writing by the Borrower, and only to the Internal Revenue Service
to the extent such disclosure is required in order to comply with the rules
requiring registered form pursuant to the Internal Revenue Code.

(e)       Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.6,  Section 3.7 or
Section 3.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant shall not be entitled to the benefits of Section 3.10
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.10(f) as though it were a Lender. 

(f)       Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. 

11.8       Counterparts; Electronic Execution of Assignments

(a)       Counterparts.  Each of the Loan Documents (other than the Notes) may
be executed on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.  It
shall not be necessary in making proof of any Loan Document to produce or
account for more than one counterpart signed by the party to be charged.  A set
of the copies of this Agreement signed by all of the parties hereto shall be
lodged with each of the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of any Loan Document by fax or other
electronic means (e.g.,





69

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



“.pdf” or “.tif”) shall be effective as delivery of a manually executed
counterpart of such Loan Document.

(b)       Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.9       Set-off and Sharing of Payments

(a)       In addition to any rights and remedies of the Lenders provided by law,
upon the occurrence of an Event of Default under Section 9.1(a) or Section
9.1(b) or upon the acceleration of the Loans, each Lender shall have the right,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower, to set-off and apply against any indebtedness or other liability,
whether matured or unmatured, of the Borrower to such Lender arising under the
Loan Documents, any amount owing from such Lender to the Borrower.  To the
extent permitted by applicable law, the aforesaid right of set-off may be
exercised by such Lender against the Borrower or against any trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the making, filing or issuance of, service
upon such Lender of, or notice to such Lender of, any petition, assignment for
the benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after each
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

(b)       If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of its Loans or its Notes in excess of its pro rata share (in accordance
with the outstanding principal balance of all Loans) of payments then due and
payable on account of the Loans and Notes received by all the Lenders, such
Lender shall forthwith purchase, without recourse, for cash, from the other
Lenders such participations in their Loans and Notes as shall be necessary to
cause such purchasing Lender to share the excess payment with each of them
according to their pro rata share (in accordance with the outstanding principal
balance of all Loans); provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s pro rata share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower





70

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



agrees, to the fullest extent permitted by law, that any Lender so purchasing a
participation from another Lender pursuant to this Section 11.9 may exercise
such rights to payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

11.10       Indemnity

(a)       The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnified Person”) against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented
out-of-pocket fees and disbursements of one counsel representing all of the
Indemnified Persons, taken as a whole, and, if reasonably necessary, of a single
local counsel for each applicable jurisdiction (and, if reasonably necessary,
one specialty counsel for each applicable specialty), representing all of the
Indemnified Persons, taken as a whole (and, in the case of any actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies the Borrower of the existence of such conflict and thereafter
retains its own counsel, of another firm of counsel (and, if reasonably
necessary, a single local counsel for each applicable jurisdiction (and, if
reasonably necessary, one specialty counsel for each applicable specialty), for
each such affected Indemnified Person)), actually incurred by any Indemnified
Person arising out of, in connection with, or as a result of (i) the execution
or delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the transactions
contemplated hereby or any other transactions contemplated thereby, (ii) any
Loan or the use of the proceeds thereof, (iii) any actual or alleged presence or
release of Hazardous Materials in, on, under or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on statute, contract, tort or
any other theory and regardless of whether any Indemnified Person is a party
thereto.  Notwithstanding anything to the contrary contained in this Section
11.10(a), the foregoing indemnity will not, as to any Indemnified Person, apply
to any losses, claims, damages, liabilities and related expenses to the extent
arising (A) from the willful misconduct, gross negligence, fraud or bad faith of
such Indemnified Person, (B) from a material breach of the obligations hereunder
of such Indemnified Person, (C) out of or in connection with Section 11.22, or
(D) out of or in connection with any claim, litigation, investigation or
proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and that is brought by an Indemnified Person against any other
Indemnified Person (other than the Administrative Agent, in its capacity as
such), in each case under clauses (A) through (D), to the extent determined by a
final and non-appealable judgment of a court of competent jurisdiction. The
Borrower shall not be liable for any settlement of any investigation, litigation
or proceeding to which the indemnity in this Section 11.10(a) applies (any of
the foregoing, a “Proceeding”) effected without the Borrower’s prior written
consent (which consent shall not be unreasonably withheld or delayed, it being
understood and agreed that the withholding or delaying of the Borrower’s consent
in connection with a settlement which does not include an unconditional release
of the Borrower and the Subsidiaries from all liability or claims that are the
subject matter of such Proceeding or which includes a statement as to any
admission of fault by or on behalf of the Borrower or any Subsidiary shall not
be deemed unreasonable), but if settled with the Borrower’s prior written
consent or if there is a final judgment





71

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



for the plaintiff in any such Proceeding, the Borrower agrees to indemnify and
hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section 11.10(a).  The Borrower shall not,
without the prior written consent of an Indemnified Person, effect any
settlement of any pending or threatened Proceeding against such Indemnified
Person in respect of which indemnity could have been sought hereunder by such
Indemnified Person unless such settlement (x) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such Proceeding and (y) does not include any statement as to any
admission of fault by or on behalf of such Indemnified Person.  Notwithstanding
the above, the Borrower shall have no liability under clause (i) of this Section
11.10(a) to indemnify or hold harmless any Indemnified Person for any losses,
claims, damages, liabilities and related expenses relating to income or
withholding Taxes or any Tax in lieu of such Taxes.

(b)       To the extent that the Borrower fails to pay as soon as practicable
any amount required to be paid by it to the Administrative Agent under
subsection (a) of this Section 11.10 (the “Indemnified Amount”), each Lender
severally agrees to pay to the Administrative Agent an amount equal to the
product of such unpaid amount multiplied by (i) at any time when no Loans are
outstanding, its Commitment Percentage, and (ii) at any time when Loans are
outstanding (x) if the Commitments then exist, its Commitment Percentage or (y)
if the Commitments have been terminated or otherwise no longer exist, the
percentage equal to the fraction, (A) the numerator of which is the sum of such
Lender’s Credit Exposure and (B) the denominator of which is the sum of the
Aggregate Credit Exposure (in each case determined as of the time that the
applicable Indemnified Amount is sought), provided that the Indemnified Amount
was payable to the Administrative Agent in its capacity as such.

(c)       The obligations of the Borrower and the Lenders under this Section
11.10 shall survive the termination of the Commitments and the payment of the
Loans and the Notes and all other amounts payable under the Loan Documents.

(d)       To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct and actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated hereby or any Loan or the
use of the proceeds thereof. 

11.11       Governing Law

The Loan Documents and the rights and obligations of the parties thereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

11.12       Severability

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and





72

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



any invalidity, illegality or unenforceability in any jurisdiction shall not
affect the validity, legality or enforceability of any such term or provision in
any other jurisdiction.

11.13       Integration

All exhibits to the Loan Documents shall be deemed to be a part thereof.  Each
Loan Document embodies the entire agreement and understanding between or among
the parties thereto with respect to the subject matter thereof and supersedes
all prior agreements and understandings between or among the parties thereto
with respect to the subject matter thereof.

11.14       Treatment of Certain Information

(a)       Each Credit Party agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.14, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) to Gold Sheets
and other similar bank trade publications, such information to consist of deal
terms and other information customarily found in such publications, (viii) with
the consent of the Borrower or (ix) to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section 11.14 or
(2) becomes available to the Administrative Agent, any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower not known to such Credit Party to be prohibited from disclosing
such Information.

(b)       For purposes of this Section 11.14,  “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any other Credit Party on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries.

11.15       Acknowledgments

The Borrower acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents, (b) by virtue of the
Loan Documents, the relationship among the Administrative Agent and the Lenders,
on the one hand, and the





73

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



Borrower, on the other hand, is solely that of debtor and creditor, and (c) by
virtue of the Loan Documents, no joint venture exists among the Lenders or among
the Borrower and the Lenders.

11.16       Consent to Jurisdiction

The Borrower irrevocably submits to the exclusive jurisdiction of any New York
State or Federal Court sitting in the City of New York, Borough of Manhattan,
over any suit, action or proceeding arising out of or relating to the Loan
Documents.  The Borrower irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in such a court and any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.  The Borrower agrees that a final judgment in
any such suit, action or proceeding brought in such a court, after all
appropriate appeals, shall be conclusive and binding upon it.

11.17       Service of Process

The Borrower agrees that process may be served against it in any suit, action or
proceeding referred to in Section 11.16 by sending the same by first class mail,
return receipt requested or by overnight courier service, with receipt
acknowledged, to the address of the Borrower set forth or referred to in Section
11.2.  The Borrower agrees that any such service (i) shall be deemed in every
respect effective service of process upon it in any such suit, action, or
proceeding, and (ii) shall to the fullest extent enforceable by law, be taken
and held to be valid personal service upon and personal delivery to it.

11.18       No Limitation on Service or Suit

Nothing in the Loan Documents or any modification, waiver, or amendment thereto
shall affect the right of the Administrative Agent or any Lender to serve
process in any manner permitted by law or limit the right of the Administrative
Agent or any Lender to bring proceedings against the Borrower in the courts of
any jurisdiction or jurisdictions.

11.19       WAIVER OF TRIAL BY JURY

EACH OF THE CREDIT PARTIES AND THE BORROWER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF ANY OF THE CREDIT PARTIES, OR COUNSEL TO ANY OF
THE CREDIT PARTIES, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY OF THE
CREDIT PARTIES WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER ALIA,
THE PROVISIONS OF THIS SECTION 11.19.





74

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



11.20       Patriot Act Notice

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001),
as amended from time to time) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

11.21       No Fiduciary Duty

The Borrower agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Subsidiaries, on the one hand, and the Credit Parties, the Joint Lead
Arrangers and Joint Bookrunners named on the cover page hereof, and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Credit Parties or such Joint Lead Arrangers and Joint Bookrunners, or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

11.22       Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.





75

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



[Balance of this Page is Intentionally Blank]

 

 



76

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Agreement to be executed on
its behalf.

 

 

    

CVS HEALTH CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carol A. DeNale

 

 

Name:

Carol A. DeNale

 

 

Title:

Senior Vice President and Treasurer

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

THE BANK OF NEW YORK MELLON,

 

 

as the Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford A. Mull

 

 

Name:

Clifford A. Mull

 

 

Title:

First Vice President

 

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

BANK OF AMERICA, N.A.,

 

 

as a Co-Syndication Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carlos Medina

 

 

Name:

Carlos Medina

 

 

Title:

Director

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

WELLS FARGO BANK, N.A.,

 

 

as a Co-Syndication Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher M. Johnson

 

 

Name:

Christopher M. Johnson

 

 

Title:

Vice President

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

BARCLAYS BANK PLC,

 

 

as a Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

 

Name:

Ritam Bhalla

 

 

Title:

Director

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

JPMORGAN CHASE BANK, N.A.,

 

 

as a Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Bryant

 

 

Name:

Robert D. Bryant

 

 

Title:

Executive Director

 

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy Rahn

 

 

Name:

Tracy Rahn

 

 

Title:

Authorized Signatory

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Johnetta Bush

 

 

Name:

Johnetta Bush

 

 

Title:

Director

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joyce P. Dorsett

 

 

Name:

Joyce P. Dorsett

 

 

Title:

Vice President

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian McNany

 

 

Name:

Brian McNany

 

 

Title:

Director

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

 

Name:

Gordon MacArthur

 

 

Title:

Authorized Signatory

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

 

Name:

Marianne T. Meil

 

 

Title:

Senior Vice President

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd S. Robinson

 

 

Name:

Todd S. Robinson

 

 

Title:

VP

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Richards

 

 

Name:

Michael A. Richards

 

 

Title:

Senior Vice President

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

SANTANDER BANK N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andres Barbosa

 

 

Name:

Andres Barbosa

 

 

Title:

Executive Director

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hsiwei Chen

 

 

Name:

Hsiwei Chen

 

 

Title:

VP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pinyen Shih

 

 

Name:

Pinyen Shih

 

 

Title:

Executive Director

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

TD BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Uk-Sun Kim

 

 

Name:

Uk-Sun Kim

 

 

Title:

Senior Vice President

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Weinstein

 

 

Name:

James Weinstein

 

 

Title:

Managing Director

 





CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

BANK OF CHINA, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond Qiao

 

 

Name:

Raymond Qiao

 

 

Title:

Managing Director

 

 

 

 

 

 

CVS Health Corporation 2017 364-Day Credit Agreement

--------------------------------------------------------------------------------